



Tenant: Spark Therapeutics, Inc.
Brandywine Realty Trust    Premises: 3025 Market St., Suites 016, 026, 200 & 300




LEASE


THIS LEASE (“Lease”) is entered into as of November 20, 2017, between BRANDYWINE
3025 MARKET, LP, a Pennsylvania limited partnership (“Landlord”), and SPARK
THERAPEUTICS, INC., a Delaware corporation (“Tenant”).


In consideration of the mutual covenants stated below, and intending to be
legally bound, the parties covenant and agree as follows:


1.KEY DEFINED TERMS.


(a)    “Abatement Period” means the period that begins on the Commencement Date
and ends on the day immediately prior to the 7-month anniversary of the
Commencement Date. During the Abatement Period, no Fixed Rent is due or payable,
but Tenant shall pay to Landlord: (i) Tenant’s Share (as defined in Section
5(a)) of Operating Expenses (as defined in Section 5(a)); (ii) utilities as set
forth in Section 6; (iii) use and occupancy taxes; and (iv) all other amounts
due Landlord with the exception of Fixed Rent.


(b)     “Additional Rent” means all costs and expenses other than Fixed Rent
that Tenant is obligated to pay Landlord pursuant to this Lease.


(c)    “Broker” means Jones Lang LaSalle.


(d)    “Building” means the building located at 3001-3025 Market Street,
Philadelphia, Pennsylvania 19104, containing approximately 282,709 rentable
square feet. Landlord represents and warrants that the Building and the Premises
have been measured in accordance with the Building Owners and Managers
Association International Standard Method for Measuring Floor Area in Office
Buildings, ANSI/BOMA Z65.1-2010.


(e)    “Business Hours” means the hours of 8:30 a.m. to 5:30 p.m. on weekdays,
and 8:00 a.m. to 1:00 p.m. on Saturdays, excluding Building holidays.


(f)    “Commencement Date” means the date that is the earliest of: (i) the date
on which Tenant first conducts any business in all or any portion of the Lower
Level Space or Suite 200; (ii) Substantial Completion (as defined in Exhibit C)
of the Leasehold Improvements (as defined in Exhibit C) in the Lower Level Space
and Suite 200; or (iii) the Outside Commencement Date. The “Outside Commencement
Date” means June 1, 2018; provided however, the Outside Commencement Date shall
be pushed back on a day-for-day basis for each day, if any, that Substantial
Completion is delayed due to Force Majeure Events (as defined in Section 25(g))
or Landlord Delay (as defined in Exhibit C).


(g)    “Common Areas” means, to the extent applicable, the lobby, parking
facilities, passenger elevators, rooftop terrace, fitness or health center,
plaza and sidewalk areas, multi-tenanted floor restrooms, and other similar
areas of general access at the Project or designated for the benefit of Building
tenants, and the areas on multi-tenant floors in the Building devoted to
corridors, elevator lobbies, and other similar facilities serving the Premises.


(h)    “Delivery Date” means the date that Landlord and Tenant execute this
Lease.


(i)     “Expiration Date” means the last day of the Term, or such earlier date
of termination of this Lease pursuant to the terms hereof.


(j)    “Fixed Rent” means fixed rent in the amounts set forth below:




Office Lease

--------------------------------------------------------------------------------







With respect to Suite 200 only:


TIME PERIOD
FIXED RENT PER R.S.F. OF SUITE 200
ANNUALIZED FIXED RENT
MONTHLY INSTALLMENT
Commencement Date – end of Abatement Period
$0.00
$0.00
$0.00
Fixed Rent Start Date – end of Rent Period 1
$35.00
$1,842,925.00
$153,577.08
Rent Period 2
$35.88
$1,889,261.40
$157,438.45
Rent Period 3
$36.78
$1,936,650.90
$161,387.58
Rent Period 4
$37.70
$1,985,093.50
$165,424.46
Rent Period 5
$38.64
$2,034,589.20
$169,549.10
Rent Period 6
$39.61
$2,085,664.55
$173,805.38
Rent Period 7
$40.60
$2,137,793.00
$178,149.42
Rent Period 8
$41.62
$2,191,501.10
$182,625.09
Rent Period 9
$42.66
$2,246,262.30
$187,188.53
Rent Period 10
$43.73
$2,302,603.15
$191,883.60
Rent Period 11
$44.82
$2,359,997.10
$196,666.43
Rent Period 12
$45.94
$2,418,970.70
$201,580.89
Rent Period 13
$47.09
$2,479,523.95
$206,627.00
Rent Period 14
$48.27
$2,541,656.85
$211,804.74
Rent Period 15 – End of Initial Term
$49.48
$2,605,369.40
$217,114.12



With respect to the Lower Level Space only:
TIME PERIOD
FIXED RENT PER R.S.F. OF LOWER LEVEL SPACE
ANNUALIZED FIXED RENT
MONTHLY INSTALLMENT
Commencement Date – end of Abatement Period
$0.00
$0.00
$0.00
Fixed Rent Start Date – end of Rent Period 1
$17.50
$120,032.50
$10,002.71
Rent Period 2
$17.94
$123,050.46
$10,254.21
Rent Period 3
$18.39
$126,137.01
$10,511.42
Rent Period 4
$18.85
$129,292.15
$10,774.35
Rent Period 5
$19.32
$132,515.88
$11,042.99
Rent Period 6
$19.80
$135,808.20
$11,317.35
Rent Period 7
$20.30
$139,237.70
$11,603.14
Rent Period 8
$20.81
$142,735.79
$11,894.65
Rent Period 9
$21.33
$146,302.47
$12,191.87
Rent Period 10
$21.86
$149,937.74
$12,494.81
Rent Period 11
$22.41
$153,710.19
$12,809.18
Rent Period 12
$22.97
$157,551.23
$13,129.27
Rent Period 13
$23.54
$161,460.86
$13,455.07
Rent Period 14
$24.13
$165,507.67
$13,792.31
Rent Period 15 – End of Initial Term
$24.73
$169,623.07
$14,135.26



2



--------------------------------------------------------------------------------







With respect to Suite 300 only:


TIME PERIOD
FIXED RENT PER R.S.F. OF SUITE 300
ANNUALIZED FIXED RENT
MONTHLY INSTALLMENT
Suite 300 Abatement Period (if any)
$0.00
$0.00
$0.00
Suite 300 Rent Commencement Date – end of Rent Period 2
$35.88
$1,727,801.40
$143,983.45
Rent Period 3
$36.78
$1,771,140.90
$147,595.08
Rent Period 4
$37.70
$1,815,443.50
$151,286.96
Rent Period 5
$38.64
$1,860,709.20
$155,059.10
Rent Period 6
$39.61
$1,907,419.55
$158,951.63
Rent Period 7
$40.60
$1,955,093.00
$162,924.42
Rent Period 8
$41.62
$2,004,211.10
$167,017.59
Rent Period 9
$42.66
$2,054,292.30
$171,191.03
Rent Period 10
$43.73
$2,105,818.15
$175,484.85
Rent Period 11
$44.82
$2,158,307.10
$179,858.93
Rent Period 12
$45.94
$2,212,240.70
$184,353.39
Rent Period 13
$47.09
$2,267,618.95
$188,968.25
Rent Period 14
$48.27
$2,324,441.85
$193,703.49
Rent Period 15 – End of Initial Term
$49.48
$2,382,709.40
$198,559.12



(k)    “Fixed Rent Start Date” means the day immediately following the end of
the Abatement Period.


(l)    “Initial Term” means the period commencing on the Commencement Date, and
ending at 11:59 p.m. on: (i) if the Commencement Date is the first day of a
calendar month, the day immediately prior to the 187-month anniversary of the
Commencement Date; or (ii) if the Commencement Date is not the first day of a
calendar month, the last day of the calendar month containing the 187-month
anniversary of the Commencement Date.
    
(m)    “Laws” means federal, state, county, and local governmental and municipal
laws, statutes, ordinances, rules, regulations, codes, decrees, orders, and
other such requirements, and decisions by courts in cases where such decisions
are considered binding precedents in the state or commonwealth in which the
Premises are located (“State”), and decisions of federal courts applying the
laws of the State, including without limitation Title III of the Americans with
Disabilities Act of 1990, 42 U.S.C. §12181 et seq. and its regulations.


(n)    “Lower Level Space” means the following suites in the Building, which are
deemed to contain 6,859 rentable square feet in the aggregate and are shown on
Exhibit A attached hereto: (i) Suite 016, which is deemed to contain 1,684
rentable square feet; and (ii) Suite 026, which is deemed to contain 5,175
rentable square feet.


(o)    “Premises” means, collectively, the Lower Level Space and Suite 200, and,
from and after Suite 300 Commencement Date (as defined in Section 2(b) below),
Suite 300.


(p)    “Project” means the Building, together with the parcel of land upon which
the Building is located, and all Common Areas.


(q)    “Rent” means Fixed Rent and Additional Rent. Landlord may apply payments
received from Tenant to any obligations of Tenant then due and owing without
regard to any contrary Tenant instructions or requests.


3



--------------------------------------------------------------------------------





Additional Rent shall be paid by Tenant in the same manner as Fixed Rent,
without setoff, deduction, or counterclaim, except as otherwise expressly set
forth in this Lease.


(r)    “Rent Period” means, with respect to the first Rent Period, the period
that begins on the Commencement Date and ends on the last day of the calendar
month preceding the month in which the first anniversary of the Commencement
Date occurs; thereafter each succeeding Rent Period shall commence on the day
following the end of the preceding Rent Period, and shall extend for 12
consecutive months, except for Rent Period 15 which ends on the last day of the
Initial Term.


(s)    “Suite 200” means Suite 200 in the Building, as shown on Exhibit A
attached hereto, which is deemed to contain 52,655 rentable square feet.


(t)     “Suite 300” means Suite 300 in the Building, as shown on Exhibit A
attached hereto, which is deemed to contain 48,155 rentable square feet.


(u)    “Tenant’s NAICS Code” means Tenant’s 6-digit North American Industry
Classification number under the North American Industry Classification System as
promulgated by the Executive Office of the President, Office of Management and
Budget, which is 541711.


(v)    “Term” means the Initial Term together with any extension of the term of
this Lease either pursuant to the express terms of this Lease or as otherwise
agreed to by the parties in writing.


2.PREMISES.


(a)    Landlord leases to Tenant, and Tenant leases from Landlord, the Premises
for the Term subject to the terms and conditions of this Lease. Tenant accepts
the Premises in their “AS IS”, “WHERE IS”, “WITH ALL FAULTS” condition except
that Landlord shall: (i) provide Tenant with the Improvement Allowance (as
defined in and pursuant to Exhibit C); (ii) provide Tenant with the Restroom
Improvement Allowance (as defined in and pursuant to Exhibit C); (iii) perform
any and all such additional repairs, maintenance, or replacements, if any,
necessary to cause the Building and the Building’s structural, roof, electrical,
mechanical, plumbing, and fire and life safety systems to be in good and proper
working order and in full compliance with all applicable Laws as of the Delivery
Date or, so long as Tenant’s legal occupancy of the Premises for the Permitted
Use is not delayed, then in a timely manner (“Landlord’s Warranty Work”); and
(iv) reimburse Tenant upon thirty (30) days’ invoice (together with reasonable
supporting documentation and lien waivers) for costs incurred by Tenant in
correcting and/or addressing material unexpected deficiencies related to
Landlord’s Warranty Work in the Building and Premises discovered by Tenant in
the planning and performance of the Leasehold Improvements (as defined in and
pursuant to Exhibit C) and in all cases for additional costs incurred by Tenant
with respect to demolition, remediation, and disposal of Hazardous Materials
located within the Building or Premises during completion of the Leasehold
Improvements and any initial leasehold improvements to the garden level or the
fourth floor pursuant to Section 26 and 27, including, but not limited to,
asbestos containing materials such as floor tile and mastic. Notwithstanding the
foregoing, with respect to the removal of asbestos containing materials by
Tenant during completion of the Leasehold Improvements and any initial leasehold
improvements to the garden level or the fourth floor pursuant to Sections 26 or
27, Landlord and Tenant shall split equally all costs incurred by Tenant
relating to the demolition, remediation and disposal of asbestos containing
materials located within the Building or Premises during completion of the
Leasehold Improvements or any initial leasehold improvements to the garden level
or the fourth floor pursuant to Sections 26 or 27, provided if the total costs
exceed $600,000 per floor (such that Tenant’s share of such costs would exceed
$300,000 per floor), in addition to Landlord’s obligation to reimburse Tenant
for the first $300,000 of such costs per floor (as Landlord’s 50% share of such
costs), Landlord shall also pay 100% of any costs in excess of $600,000 per
floor. On the Delivery Date, Landlord shall deliver possession of the Premises
to Tenant for Tenant’s completion of the Leasehold Improvements. Landlord shall
cooperate and coordinate the performance and scheduling of Landlord’s Warranty
Work such that Landlord does not unreasonably interfere with, or delay, Tenant’s
performance of the Leasehold Improvements.


(b)    The Term for Suite 300 commences on the date (“Suite 300 Commencement
Date”) that is the earliest of: (i) the date on which Tenant first conducts any
business in all or any portion of Suite 300; (ii) Substantial


4



--------------------------------------------------------------------------------





Completion of the Leasehold Improvements in Suite 300; or (ii) the Suite 300
Rent Commencement Date, and ends on the Expiration Date. The “Suite 300 Rent
Commencement Date” means June 1, 2020; provided, however, the Suite 300 Rent
Commencement Date shall be pushed back on a day-for-day basis for: (i) each day
(if any) that Substantial Completion of the Leasehold Improvements in Suite 300
is delayed due to a Force Majeure Event or Landlord Delay (as defined in Exhibit
C); and (ii) each day (if any) that the Suite 300 Delivery Date is delayed
beyond May 1, 2019. The “Suite 300 Delivery Date” means the date that Landlord
delivers possession of Suite 300 to Tenant in the condition Landlord is required
to deliver the Lower Level Premises and Suite 200 to Tenant. The terms of
Section 2(a) of this Lease shall apply with respect to the delivery of Suite 300
to Tenant. “Third Floor Space Abatement Period” means the period, if the Suite
300 Commencement Date occurs prior to the Suite 300 Rent Commencement Date,
commencing on the Suite 300 Commencement Date and ending on the day prior to the
Suite 300 Rent Commencement Date. During the Suite 300 Abatement Period (if
any), no Fixed Rent is due or payable with respect to Suite 300, but Tenant
shall pay to Landlord: (i) Tenant’s Share of Operating Expenses with respect to
Suite 300; (ii) utilities as set forth in Section 6; and (ii) use and occupancy
taxes with respect to Suite 300.


3.TERM; RENTABLE AREA. The Term shall commence on the Commencement Date. The
terms and provisions of this Lease are binding on the parties upon Tenant’s and
Landlord’s execution of this Lease notwithstanding a later Commencement Date for
the Term. The rentable area of the Premises and the Building shall be deemed to
be as stated in Section 1. By the Confirmation of Lease Term substantially in
the form of Exhibit B attached hereto (“COLT”), Landlord shall notify Tenant of
the Commencement Date, rentable square footage of the Premises and all other
matters stated therein. The COLT shall be conclusive and binding on Tenant as to
all matters set forth therein unless, within 15 days following delivery of the
COLT to Tenant, Tenant contests any of the matters contained therein by
notifying Landlord in writing of Tenant’s objections.


4.FIXED RENT; LATE FEE.
 
(a)Tenant covenants and agrees, except as otherwise expressly set forth in this
Lease, to pay to Landlord during the Term, without notice, demand, setoff,
deduction, or counterclaim, Fixed Rent in the amounts set forth in Section 1.
The Monthly Installment of Fixed Rent, the monthly amount of Estimated Operating
Expenses as set forth in Section 5, and any estimated amount of utilities as set
forth in Section 6, shall be payable to Landlord in advance on or before the
first day of each month of the Term. If the Fixed Rent Start Date is not the
first day of a calendar month, then the Fixed Rent due for the partial month
commencing on the Fixed Rent Start Date shall be prorated based on the number of
days in such month. All Rent payments shall be made by electronic funds transfer
as follows (or as otherwise directed in writing by Landlord to Tenant from time
to time): (i) ACH debit of funds, provided Tenant shall first complete
Landlord’s then-current forms authorizing Landlord to automatically debit
Tenant’s bank account; or (ii) ACH credit of immediately available funds to an
account designated by Landlord. “ACH” means Automated Clearing House network or
similar system designated by Landlord. All Rent payments shall include the
Building number and the Lease number, which numbers will be provided to Tenant
in the COLT.


(b)Contemporaneously with Tenant’s execution and delivery of this Lease, Tenant
shall pay to Landlord the monthly Fixed Rent for the first full calendar month
after the Abatement Period.


(c)If Landlord does not receive the full payment from Tenant of any Rent when
due under this Lease (without regard to any notice and/or cure period to which
Tenant might be entitled), Tenant shall also pay to Landlord as Additional Rent
a late fee in the amount of 5% of such overdue amount. Notwithstanding the
foregoing, upon Tenant’s written request, Landlord shall waive the
above-referenced late fee 1 time during any 12 consecutive months of the Term
provided Tenant makes the required payment within 3 business days after receipt
of notice of such late payment. With respect to any Rent payment (whether it be
by check, ACH/wire, or other method) that is returned unpaid for any reason,
Landlord shall have the right to assess a fee to Tenant as Additional Rent,
which fee is currently $40.00 per returned payment.


5.OPERATING EXPENSES.


(a)    Certain Definitions.




5



--------------------------------------------------------------------------------





(i)    “Janitorial Expenses” means all costs associated with trash and garbage
removal, recycling, cleaning, and sanitizing the Building, including the
Premises and the items of work set forth in Exhibit D attached hereto.


(ii)    “Operating Expenses” means collectively Project Expenses, Janitorial
Expenses, and Taxes.


(iii)    “Project Expenses” means all costs and expenses paid, incurred, or
accrued by Landlord in connection with the maintenance, operation, repair, and
replacement of the Project including, without limitation: a management fee not
to exceed 5% of gross rents from the Project; all costs associated with the
removal of snow and ice from the Project; property management office rent;
security measures; transportation program costs; capital expenditures, repairs,
and replacements, if such capital expenditures, repairs and replacements are (x)
required to comply with any applicable Laws that first came into effect after
the Commencement Date, or are amended, become effective, or are interpreted
differently after the Commencement Date or (y) intended to reduce other Project
Expenses, and only if and to the extent of any actual savings resulting
therefrom; and such capital expenditures, repairs and replacements shall
constitute Project Expenses, only to the extent of the amortized costs of such
capital item over the useful life of the improvement as reasonably determined by
Landlord or, if greater, the actual savings created by such capital item for
each year of the Term; concierge costs; all insurance premiums and deductibles
paid or payable by Landlord with respect to the Project; and the cost of
providing those services required to be furnished by Landlord under this Lease.
Notwithstanding the foregoing, “Project Expenses” shall not include any of the
following: (A) repairs or other work occasioned by fire, windstorm, or other
insured casualty or by the exercise of the right of eminent domain to the extent
Landlord actually receives insurance proceeds or condemnation awards therefor;
(B) leasing commissions, accountants’, consultants’, auditors or attorneys’
fees, costs and disbursements and other expenses incurred in connection with
negotiations or disputes with other tenants or prospective tenants or other
occupants, or associated with the enforcement of any other leases or the defense
of Landlord’s title to or interest in the real property or any part thereof; (C)
costs incurred by Landlord in connection with the original construction of the
Building and related facilities; (D) costs (including permit, licenses and
inspection fees) incurred in renovating or otherwise improving or decorating,
painting, or redecorating leased space for other tenants or other occupants or
vacant space; (E) interest on debt or amortization payments on any mortgage or
deeds of trust or any other borrowings and any ground rent; (F) any compensation
paid to clerks, attendants or other persons in commercial concessions operated
by Landlord; (G) any fines or fees for Landlord’s failure to comply with Laws;
(H) legal, accounting, and other expenses related to Landlord’s financing,
refinancing, mortgaging, or selling the Building or the Project; (I) any
increase in an insurance premium caused by the non-general office use, occupancy
or act of another tenant; (J) costs for sculpture, decorations, painting or
other objects of art in excess of amounts typically spent for such items in
office buildings of comparable quality in the competitive area of the Building;
(K) cost of any political, charitable, or civic contribution or donation; (L)
reserves for repairs, maintenance, and replacements; (M) Taxes; (N) cost of
utilities directly metered or submetered to Building tenants and paid separately
by such tenants; (O) fines, interest, penalties, or liens arising by reason of
Landlord’s failure to pay any Project Expenses when due, except that Project
Expenses shall include interest or similar charges if the collecting authority
permits such Project Expenses to be paid in installments with interest thereon,
such payments are not considered overdue by such authority and Landlord pays the
Project Expenses in such installments; (P) costs and expenses associated with
hazardous waste or hazardous substances not generated or brought to the Project
by Tenant or its agents including but not limited to the cleanup of such
hazardous waste or hazardous substances and the costs of any litigation
(including, but not limited to reasonable attorneys’ fees) arising out of the
discovery of such hazardous waste or hazardous substances; (Q) the portion of
any wages, salaries, fees, or fringe benefits paid to personnel above the level
of regional property manager; (R) costs of extraordinary services provided to
tenants of the Building or services to which Tenant is not entitled (including,
without limitation, costs specially billed to and paid by specific tenants); (S)
all costs relating to activities for the solicitation and execution of leases of
space in the Building, including legal fees, real estate brokers’ commissions,
expenses, fees, and advertising, moving expenses, design fees, rental
concessions, rental credits, tenant improvement allowances, lease assumptions or
any other cost and expenses incurred in the connection with the leasing of any
space in the Building; (T) costs representing an amount paid to an affiliate of
Landlord (exclusive of any management fee permitted under the Operating Expense
inclusions) to the extent in excess of market rates for comparable services if
rendered by unrelated third parties; (U) costs arising from Landlord’s default
under this Lease or any other lease for space in the Building; (V) costs of
selling the Project or any portion thereof or interest therein; (W) costs or
expenses arising from the gross negligence or willful misconduct of Landlord or
its agents or


6



--------------------------------------------------------------------------------





employees; (X) costs incurred to remedy, repair, or otherwise correct violations
of Laws that exist on the Commencement Date; (Y) ground rents or rentals payable
by Landlord pursuant to any over-lease; (Z) cost of any HVAC, janitorial or
other services provided to tenants on an extra cost basis after regular business
hours; (AA) with the exception of the cafeteria and fitness facility, cost of
installing, operating and maintaining any specialty service not available to
Tenant, such as an observatory, broadcasting facilities, child or daycare; (BB)
cost of correcting defects in the design, construction or equipment of, or
latent defects in, the Building or the Project; (CC) cost of any work or
services performed for any facility other than the Building; (DD) any cost of
painting or decorating any interior parts of the Building other than common
areas; (EE) costs of relamping all light fixtures in non-public areas of the
Building including, without limitation, labor materials for light tubes, bulbs,
starters, ballasts and their equivalents; (FF) cost of initial cleaning and
rubbish removal from the Building to be performed before final completion of the
Building or tenant space; (GG) cost of initial landscaping of the Project; (HH)
except as expressly provided above, cost of any item that, under generally
accepted accounting principles, is properly classified as capital expenses; (II)
lease payments for rental equipment (other than equipment for which depreciation
is properly charged as an expense) that would constitute a capital expenditure
if the equipment were purchased; (JJ) cost of the initial stock of tools and
equipment for operation, repair, and maintenance of the Building or the Project;
(KK) cost of acquiring, securing cleaning or maintaining sculptures, paintings
and other works of art in excess of class A standards or not required by
applicable Laws; (LL) direct costs or allocable costs (such as real estate
taxes) associated with parking operations if there is a separate charge to
Tenant, other than tenants or the public for parking; (MM) all other items for
which another party compensates or pays so that Landlord shall not recover any
item of cost more than once; (NN) costs of mitigation or impact fees or
subsidies (however characterized), imposed or incurred prior to the date of the
Lease or imposed or incurred solely as a result of another tenant’s or tenants’
use of the Building or their respective premises; (OO) costs associated with the
initial construction of Drexel Square; or (PP) except as expressly set forth
above, any charge for depreciation. Landlord shall not collect or be entitled to
collect Operating Expenses from all of its tenants an amount in excess of 100%
of the Operating Expenses actually incurred by Landlord. “Drexel Square” means
the Park Easement (and commonly referred to as Drexel Square) as defined in the
Declaration of Easements, Covenants and Restrictions dated October 11, 2017.


(iv)    “Taxes” means all taxes, assessments, and other governmental charges,
including without limitation business improvement district charges, improvement
contributions paid to business improvement districts or similar organizations,
and special assessments for public improvements or traffic districts, that are
levied or assessed against, or with respect to the ownership of, all or any
portion of the Project during the Term or, if levied or assessed prior to the
Term, are properly allocable to the Term, business property operating license
charges, and reasonable real estate tax appeal expenditures incurred by
Landlord. “Taxes” shall not include: (i) any inheritance, estate, succession,
transfer, gift, franchise, corporation, net income or profit tax or capital levy
that is or may be imposed upon Landlord; or (ii) any transfer tax or recording
charge resulting from a transfer of the Building or the Project; provided,
however, if at any time during the Term the method of taxation prevailing at the
commencement of the Term shall be altered such that in lieu of or as a
substitute in whole or in part for any Taxes now levied, assessed or imposed on
real estate there shall be levied, assessed or imposed: (A) a tax on the rents
received from such real estate; or (B) a license fee measured by the rents
receivable by Landlord from the Premises or any portion thereof; or (C) a tax or
license fee imposed upon the Premises or any portion thereof, then the same
shall be included in Taxes. Tenant may not file or participate in any Tax
appeals for any tax lot in the Project; provided that Landlord shall engage
professionals to biennially review the Taxes and Landlord shall exercise prudent
business judgment in deciding to appeal and pursue appeals of Taxes. Further,
“Taxes” shall not include any sales, use, use and occupancy, transaction
privilege, gross receipts, or other excise tax that may at any time be levied or
imposed upon Tenant, or measured by any amount payable by Tenant under this
Lease, whether such tax exists on the date of this Lease or is adopted hereafter
(collectively, “Other Taxes”). As Additional Rent, Tenant shall pay all Other
Taxes monthly or otherwise when due, whether collected by Landlord or collected
directly by the applicable governmental agency.
 
(v)    “Tenant’s Share” means the rentable square footage of the Premises
divided by the rentable square footage of the Building on the date of
calculation, which on the date of this Lease is stipulated to be 21.05% (and
which shall be recalculated as of the Suite 300 Commencement Date). Tenant’s
Share will change during the Term if the rentable square footage of the Premises
and/or the Building changes.


(b)    Commencing on the Commencement Date and continuing thereafter during the
Term, Tenant shall pay to Landlord in advance on a monthly basis, payable
pursuant to Section 5(c) below, Tenant’s Share of Operating


7



--------------------------------------------------------------------------------





Expenses. To the extent that any Operating Expenses are incurred by Landlord (or
Landlord’s affiliate(s)) for multiple buildings or uses, Landlord shall allocate
such Operating Expenses to the Building on a commercially reasonable basis. If
the Building is operated as part of a complex of buildings or in conjunction
with other buildings or parcels of land, then Landlord may prorate the common
expenses and costs with respect to each such building or parcel of land in such
manner as Landlord, in its sole but reasonable judgment, shall determine.
Landlord shall calculate Operating Expenses using generally accepted accounting
principles, and may allocate certain categories of Operating Expenses to the
applicable tenants on a commercially reasonable basis. Notwithstanding anything
herein to the contrary, Operating Expenses associated with the repair,
maintenance, replacement or operation of the Park shall be allocated among the
buildings comprising Schuylkill Yards from time to time and Tenant’s Share of
such costs shall be the rentable square footage of the Premises divided by the
rentable square footage of all buildings in Schuylkill Yards, which shall be
adjusted from time to time. “Schuylkill Yards” has the same meaning as such term
in the Declaration of Easements, Covenants and Restrictions dated October 11,
2017. The “Park” is the park in Schuylkill Yards.


(c)    For each calendar year (or portion thereof) for which Tenant has an
obligation to pay any Operating Expenses, Landlord shall send to Tenant a
statement of the monthly amount of projected Operating Expenses due from Tenant
for such calendar year (“Estimated Operating Expenses”), and Tenant shall pay to
Landlord such monthly amount of Estimated Operating Expenses as provided in
Section 5(b), without further notice, demand, setoff, deduction, or
counterclaim, except as otherwise expressly set forth in this Lease. As soon as
administratively available after each calendar year but no later than 150 days
following the end of such calendar year, Landlord shall send to Tenant a
reconciliation statement of the actual Operating Expenses for the prior calendar
year (“Reconciliation Statement”). If the amount actually paid by Tenant as
Estimated Operating Expenses exceeds the amount due per the Reconciliation
Statement, Tenant shall receive a credit in an amount equal to the overpayment,
which credit shall be applied towards future Rent until fully credited. If the
credit exceeds the aggregate future Rent owed by Tenant, and there is no Event
of Default, Landlord shall pay the excess amount to Tenant within 30 days after
delivery of the Reconciliation Statement. If Landlord has undercharged Tenant,
then Landlord shall send Tenant an invoice setting forth the additional amount
due, which amount shall be paid in full by Tenant within 30 days after receipt
of such invoice.


(d)    If, during the Term, less than 95% of the rentable area of the Building
is or was occupied by tenants, Project Expenses, Janitorial Expenses, and
Project Utility Costs (other than metered electric costs separately billed to a
tenant) shall be deemed for such year to be an amount equal to the costs that
would have been incurred had the occupancy of the Building been at least 95%
throughout such year, as reasonably determined by Landlord and taking into
account that certain expenses fluctuate with the Building’s occupancy level
(e.g., Janitorial Expenses) and certain expenses do not so fluctuate (e.g.,
landscaping). In addition, if Landlord is not obligated or otherwise does not
offer to furnish an item or a service to a particular tenant or portion of the
Building (e.g., if a tenant separately contracts with an office cleaning firm to
clean such tenant’s premises) and the cost of such item or service would
otherwise be included in Project Expenses, Janitorial Expenses, and/or Project
Utility Costs, Landlord shall equitably adjust the Project Expenses, Janitorial
Expenses, or Project Utility Costs so the cost of the item or service is shared
only by tenants actually receiving such item or service. All payment
calculations under this Section shall be prorated for any partial calendar years
during the Term and all calculations shall be based upon Project Expenses,
Janitorial Expenses, and Project Utility Costs as grossed-up in accordance with
the terms of this Lease. Tenant’s obligations under this Section shall survive
the Expiration Date.


(e)    If Landlord or any affiliate of Landlord has elected to qualify as a real
estate investment trust (“REIT”), any service required or permitted to be
performed by Landlord pursuant to this Lease, the charge or cost of which may be
treated as impermissible tenant service income under the laws governing a REIT,
may be performed by an independent contractor of Landlord, Landlord’s property
manager, or a taxable REIT subsidiary that is affiliated with either Landlord or
Landlord’s property manager (each, a “Service Provider”). If Tenant is subject
to a charge under this Lease for any such service, then at Landlord’s direction
Tenant shall pay the charge for such service either to Landlord for further
payment to the Service Provider or directly to the Service Provider and, in
either case: (a) Landlord shall credit such payment against any charge for such
service made by Landlord to Tenant under this Lease; and (b) Tenant’s payment of
the Service Provider shall not relieve Landlord from any obligation under this
Lease concerning the provisions of such services.




8



--------------------------------------------------------------------------------





(f)    Provided there is no outstanding Event of Default by Tenant under this
Lease, Tenant shall have the right, at its sole cost and expense, to cause
Landlord’s records related to a Reconciliation Statement to be audited provided:
(i) Tenant provides notice of its intent to audit such Reconciliation Statement
within 120 days after receipt of the Reconciliation Statement; (ii) the audit is
performed by a certified public accountant that has not been retained on a
contingency basis or other basis where its compensation relates to the cost
savings of Tenant; (iii) any such audit may not occur more frequently than once
during each 12-month period of the Term, nor apply to any year prior to the year
of the then-current Reconciliation Statement being reviewed; (iv) the audit is
completed within 2 months after the date that Landlord makes all of the
necessary and applicable records available to Tenant or Tenant’s auditor; (v)
the contents of Landlord’s records shall be kept confidential by Tenant, its
auditor, and its other professional advisors, other than as required by
applicable Law, or in the event of a judicial proceeding, but solely limited to
information that is required to be disclosed in the judicial proceeding; and
(vi) if Tenant’s auditor determines that an overpayment is due Tenant, Tenant’s
auditor shall produce a detailed report addressed to both Landlord and Tenant,
which report shall be delivered within 30 days after Tenant’s auditor’s
completion of the audit. During completion of Tenant’s audit, Tenant shall
nonetheless timely pay all of Tenant’s Share of Operating Expenses without
setoff or deduction. If Tenant’s audit report discloses any discrepancy,
Landlord and Tenant shall use good faith efforts to resolve the dispute. If the
parties are unable to reach agreement within 20 days after Landlord’s receipt of
the audit report, Tenant shall have the right to refer the matter to a mutually
acceptable independent certified public accountant, who shall work in good faith
with Landlord and Tenant to resolve the discrepancy; provided if Tenant does not
do so within such 20-day period, Landlord’s calculations and the Reconciliation
Statement at issue shall be deemed final and accepted by Tenant. The fees and
costs of such independent accountant to which such dispute is referred shall be
borne by the unsuccessful party. Within 30 days after resolution of the dispute,
whether by agreement of the parties or a final decision of an independent
accountant, Landlord shall pay or credit to Tenant, or Tenant shall pay to
Landlord, as the case may be, all unpaid Operating Expenses due and owing, and
if it is determined that Tenant was overcharged by more than 5% of the amount of
Tenant’s Share of the Project Expenses for such year, Landlord shall reimburse
Tenant the actual, reasonable cost of Tenant’s audit (including legal and
accounting costs), not to exceed $5,000.
6.UTILITIES.


(a)Commencing on the Commencement Date, and continuing throughout the Term,
Tenant shall pay for utility services as follows without setoff, deduction, or
counterclaim (except as otherwise expressly set forth in this Lease): (i) Tenant
shall pay directly to the applicable utility service provider for any utilities
that are separately metered to the Premises; (ii) Tenant shall pay Landlord for
any utilities that are separately submetered to the Premises based upon Tenant’s
submetered usage, as well as for any maintenance and replacement costs
associated with such submeters (provided such replacement costs shall only apply
to submeters utilized to measure Tenant’s supplemental HVAC); (iii) Tenant shall
pay Landlord for its proportionate share of any utilities serving the Premises
that are not separately metered or submetered based upon its share of the area
served by the applicable meter or submeter; and (iv) Tenant shall pay Landlord
for Tenant’s Share of all utilities serving the Project, excluding the costs of
utilities that are directly metered or submetered to Building tenants or paid
separately by such tenants (“Project Utility Costs”). As of the date hereof, to
Landlord’s actual knowledge, but without prejudice to Landlord’s right to make
modifications from time to time:


•
Electric for the lights and plugs of the Premises is currently separately
submetered. As part of the Leasehold Improvements, Tenant shall install
submeters to measure its electric usage associated with HVAC for both office and
lab space, as well as for any steam and chilled water usage.

Notwithstanding anything to the contrary in this Lease, Landlord shall have the
right to install meters, submeters, or other energy-reducing systems in the
Premises at any time to measure any or all utilities serving the Premises, the
costs of which shall be included in Project Expenses. For those utilities set
forth in subsections (ii) – (iv) above, Landlord shall have the right to either
invoice Tenant for such utilities separately as Additional Rent, or include such
utilities in amounts due as Operating Expenses. Landlord shall have the right to
reasonably estimate the utility charge, which estimated amount shall be payable
to Landlord within 30 days after receipt of an invoice therefor and may be
included along with the invoice for Project Expenses, provided Landlord shall be
required to reconcile on an annual basis based on utility invoices received for
such period. The cost of utilities payable by Tenant under this Section shall
include all applicable taxes and Landlord’s then-current charges for reading the
applicable meters, provided Landlord shall have the right to engage a third
party to read the submeters, and Tenant shall reimburse Landlord for both the
utilities


9



--------------------------------------------------------------------------------





consumed as evidenced by the meters plus the reasonable market costs for reading
the meters within 30 days after receipt of an invoice therefor. Tenant shall pay
such rates as Landlord may establish from time to time, which shall not be in
excess of any applicable rates chargeable by Law, or in excess of the general
service rate or other such rate that would apply to Tenant’s consumption if
charged by the utility or municipality serving the Building or general area in
which the Building is located. If Tenant fails to pay timely any direct-metered
utility charges from the applicable utility provider, Landlord shall have the
right but not the obligation to pay such charges on Tenant’s behalf and bill
Tenant for such costs plus the Administrative Fee (as defined in Section 17),
which amount shall be payable to Landlord as Additional Rent within 30 days
after receipt of an invoice therefor.


(b)For any separately metered utilities, Landlord is hereby authorized to
request and obtain, on behalf of Tenant, Tenant’s utility consumption data from
the applicable utility provider for informational purposes and to enable
Landlord to obtain full building Energy Star scoring for the Building. Landlord,
with reasonable prior written notice to Tenant shall have the right to shut down
the Building systems (including electricity and HVAC systems) for required
maintenance, safety inspections, or any other reason, including without
limitation in cases of emergency (for which notice shall be practicable under
the circumstances). Landlord shall coordinate the scheduling of any maintenance
and safety inspections with Tenant to provide ample time for Landlord and Tenant
to minimize any interference with Tenant’s use and occupancy of the Premises and
the operation of Tenant’s business therefrom. Landlord shall use commercially
reasonable efforts to schedule routine maintenance that will materially and
adversely interfere with Tenant’s operations to occur during non-Business Hours.
Landlord shall not be liable for any interruption in providing any utility that
Landlord is obligated to provide under this Lease, unless such interruption or
delay: (i) renders the Premises or any material portion thereof untenantable for
the normal conduct of Tenant’s business at the Premises, and Tenant has ceased
using such untenantable portion, provided Tenant shall first endeavor to use any
generator that serves the Premises or of which Tenant has the beneficial use;
(ii) results from Landlord’s negligence or willful misconduct; and (iii) extends
for a period longer than 3 consecutive days, in which case, Tenant’s obligation
to pay Fixed Rent shall be abated with respect to the untenantable portion of
the Premises that Tenant has ceased using for the period beginning on the 4th
consecutive day after such conditions are met and ending on the earlier of: (A)
the date Tenant recommences using the Premises or the applicable portion
thereof; or (B) the date on which the service(s) is substantially restored. The
rental abatement described above shall be Tenant’s sole remedy in the event of a
utility interruption, and Tenant hereby waives any other rights against Landlord
in connection therewith. Landlord shall have the right to change the utility
providers to the Project at any time. In the event of a casualty or condemnation
affecting the Building and/or the Premises, the terms of Sections 14 and 15,
respectively, shall control over the provisions of this Section.


(c)If Landlord reasonably determines that: (i) Tenant exceeds the design
conditions for the heating, ventilation, and air conditioning (“HVAC”) system
serving the Premises, introduces into the Premises equipment that overloads such
system, or causes such system to not adequately perform its proper functions; or
(ii) the heavy concentration of personnel, motors, machines, or equipment used
in the Premises, including telephone and computer equipment, or any other
condition in the Premises caused by Tenant (for example, more than one shift per
day or 24-hour use of the Premises), adversely affects the temperature or
humidity otherwise maintained by such system, then Landlord shall notify Tenant
in writing and Tenant shall have 30 days to remedy the situation to Landlord’s
reasonable satisfaction. If Tenant fails to timely remedy the situation to
Landlord’s reasonable satisfaction, Landlord shall have the right to install one
or more supplemental air conditioning units in the Premises with the cost
thereof, including the cost of installation, operation and maintenance, being
payable by Tenant to Landlord within 30 days after Landlord’s written demand.
Tenant shall not change or adjust any closed or sealed thermostat or other
element of the HVAC system serving the Premises without Landlord’s express prior
written consent. Landlord may install and operate meters or any other reasonable
system for monitoring or estimating any services or utilities used by Tenant in
excess of those required to be provided by Landlord (including a system for
Landlord’s engineer reasonably to estimate any such excess usage). If such
system indicates such excess services or utilities, Tenant shall pay Landlord’s
reasonable charges for installing and operating such system and any
supplementary air conditioning, ventilation, heat, electrical, or other systems
or equipment (or adjustments or modifications to the existing Building systems
and equipment), and Landlord’s reasonable charges for such amount of excess
services or utilities used by Tenant. All supplemental HVAC systems and
equipment serving the Premises (including without limitation Tenant’s
Supplemental HVAC, as defined in Section 11(a) below) shall be separately
metered to the Premises at Tenant’s cost, and Tenant shall be solely responsible
for all electricity registered by, and the maintenance and replacement of, such
meters. Landlord has no obligation to


10



--------------------------------------------------------------------------------





keep cool any of Tenant’s information technology equipment that is placed
together in one room, on a rack, or in any similar manner (“IT Equipment”), and
Tenant waives any claim against Landlord in connection with Tenant’s IT
Equipment. Landlord shall have the option to require that the computer room
and/or information technology closet in the Premises shall be separately
submetered at Tenant’s expense, and Tenant shall pay Landlord for all
electricity registered in such submeter. Within 1 month after written request,
Tenant shall provide to Landlord electrical load information reasonably
requested by Landlord with respect to any computer room and/or information
technology closet in the Premises.


7.LANDLORD SERVICES.


(a)Subject to Tenant’s payment of Operating Expenses under Section 5 and
utilities under Section 6, Landlord shall provide the following to the Premises
24 hours per day, 7 days per week during the entire Term: (i) HVAC service in
the respective seasons during Business Hours in a manner consistent with the
furnishing of same by other landlords of first class mixed use office and
laboratory buildings in Philadelphia and providing a temperature range of 72º
Fahrenheit (+/- 2 º); (ii) electricity for lighting and equipment for comparable
mixed use office and laboratory buildings in the market in which the Project is
located; (iii) water, sewer, and, to the extent applicable to the Building, gas
service; (iv) steam during the period of October 15 through April 15 of each
year during the Term; and (v) cleaning services meeting the minimum
specifications set forth in Exhibit D attached hereto. Tenant, at Tenant’s
expense, shall make arrangements with the applicable utility companies and
public bodies to provide, in Tenant’s name, telephone, cable, and any other
utility service not provided by Landlord that Tenant desires at the Premises.


(b)Landlord shall not be obligated to furnish any services, supplies, or
utilities other than as set forth in this Lease; provided, however, upon
Tenant’s prior request sent in accordance with Section 25(o) below, Landlord may
furnish additional services, supplies, or utilities, in which case Tenant shall
pay to Landlord, immediately upon demand, Landlord’s then-current charge for
such additional services, supplies, or utilities, or Tenant’s pro rata share
thereof, if applicable, as reasonably determined by Landlord.


(c)Notwithstanding anything to the contrary in this Lease, at its sole cost and
expense Tenant shall cause all laboratory areas of the Premises to be cleaned
and ensure the proper disposal of all Hazardous Materials in compliance with all
applicable Laws, and Landlord shall have no responsibility for any of the
foregoing.


8.USE; SIGNS; PARKING; COMMON AREAS.


(a)Tenant may use the Premises for general office use (non-medical) and storage
incidental thereto, typical research and development use, and laboratory use for
a pharmaceutical or biopharmaceutical company, and for no other purpose
(“Permitted Use”). Tenant’s use of the Premises for the Permitted Use shall be
subject to all applicable Laws, and to all reasonable requirements of the
insurers of the Building. Tenant represents and warrants to Landlord, for
informational purposes only, that Tenant’s current NAICS Code is set forth in
Section 1 hereof, provided the foregoing shall not be construed in any manner as
a restriction on the Permitted Use.


(b)Landlord shall provide Tenant with Building-standard identification signage
on all Building lobby directories (to the extent installed by Landlord).


(c)Subject to the Building rules and regulations, Tenant shall have the
nonexclusive right in common with others to use the Common Areas for their
intended purposes. Not in limitation of the foregoing, Tenant shall have the
right throughout the Term to obtain permits, up to a number equal to the Parking
Permit Number (as defined below) for unreserved parking of standard-size
automobiles of Tenant and its employees and business visitors within the
Landlord Parking Facility (as defined below): (i) by entering from time to time
into the parking garage operator’s standard agreement covering the use of
parking spaces in such garage; (ii) upon the terms and subject to the conditions
set forth in such agreements; and (iii) subject to Tenant’s monthly payment to
such operator of its standard fee for the right to such parking spaces. To the
extent not included in the fee (if any) charged for parking in the parking
facility for the Building, Tenant shall be solely liable for all parking taxes
(if any) imposed by the applicable governmental authority with respect to
Tenant’s parking spaces. If Landlord elects (in its sole and absolute
discretion) to operate the parking facility, Tenant shall pay Landlord such
taxes within 15 days after receipt of an invoice therefor and Landlord


11



--------------------------------------------------------------------------------





shall then remit such taxes to the applicable governmental authority. If the
parking facility is not operated by Landlord, Tenant shall pay the operator such
taxes and the operator shall then remit such taxes to the applicable
governmental authority. The “Landlord Parking Facility” means the parking garage
or lot owned or controlled by Landlord or an affiliate of Landlord in University
City, as determined by Landlord from time to time by written notice to Tenant,
but in no event shall the Landlord Parking Facility be a distance from the
Building that is greater than the distance from the garage at FMC Tower. The
“Parking Permit Number” means 1 multiplied by the total rentable square footage
of the Premises, and then divided by 2,500. Notwithstanding the foregoing,
Landlord shall have the right, by written notice to Tenant, (i) to adjust the
Parking Permit Number with respect to the rentable square footage of the Lower
Level Space and Suite 200 after December 1, 2019 (the “First Parking Adjustment
Date”) to equal Tenant’s average monthly utilization of the Landlord Parking
Facility during the prior 12-month period of occupancy of the Premises (provided
the First Parking Adjustment Date shall be pushed back on a day-for-day basis
for each day that the Delivery Date is delayed beyond December 1, 2017); and
(ii) to adjust the Parking Permit Number with respect to the rentable square
footage of Suite 300 only after December 1, 2020 (the “Second Parking Adjustment
Date”) to equal Tenant’s average monthly utilization of the Landlord Parking
Facility with respect to Suite 300 only (i.e. exclude from Tenant’s average
monthly utilization of the Landlord Parking Facility the Parking Permit Number
determined in accordance with (i) above) during the prior 12-month period of
occupancy of the Premises (provided the Second Parking Adjustment Date shall be
pushed back on a day-for-day basis for each day that the Suite 300 Delivery Date
is delayed beyond May 1, 2019). Notwithstanding anything herein to the contrary,
if Tenant expands the Premises at any time during the Term, the Parking Permit
Number shall increase in accordance with the ratio provided above with respect
to the expansion space and Landlord shall have the right, by written notice to
Tenant to adjust the Parking Permit Number with respect to such additional space
on the date that is one (1) year following the date Tenant occupies the expanded
space for the operation of Tenant’s business, to equal Tenant’s average monthly
utilization of the Landlord Parking Facility with respect to such expanded space
only during the prior 12-month period of occupancy of the Premises.


(d)Landlord shall have the right in its sole discretion to, from time to time,
construct, maintain, operate, repair, close, limit, take out of service, alter,
change, and modify all or any part of the Common Areas, provided, however,
Landlord shall exercise such right in a commercially reasonable manner intended
to minimize interference with Tenant’s use and occupancy of the Premises and the
Common Areas, and to not adversely affect the number of parking spaces available
for Tenant’s use. Landlord shall maintain the Common Areas in a manner
consistent with the furnishing of same by other landlords of first class office
buildings in Center City Philadelphia. Landlord, Landlord’s agents, contractors,
and utility service providers shall have the right to install, use, and maintain
ducts, pipes, wiring, and conduits in and through the Premises provided such use
does not cause the usable area of the Premises to be reduced beyond a de minimis
amount.


(e)Subject to Landlord’s security measures and Force Majeure Events (as defined
in Section 25(g)), Landlord shall provide Tenant with access to the Building
and, if applicable, passenger elevator service for use in common with others for
access to and from the Premises 24 hours per day, 7 days per week, except during
emergencies. Landlord shall have the right to limit the number of elevators (if
any) to be operated during repairs and during non-Business Hours. During the
Term, Landlord shall provide Tenant with access to the freight elevator(s) of
the Building during Business Hours on a first-come, first-served basis at no
charge for the delivery and handling of laboratory materials, consumable and
hazardous materials and waste. Notwithstanding the foregoing, during
construction of the Leasehold Improvements, Tenant shall have the right to use
the Building freight elevators from 7:00 a.m. to 3:00 p.m. on a nonexclusive,
first-come, first-served basis at no charge except if Landlord reasonably
determines that it is necessary for Landlord, Landlord’s contractor, or Tenant’s
contractor, to employ an operating engineer to manage such nonexclusive use of
the freight elevator (currently at a charge of $125 per hour), then the costs
incurred by Landlord will be shared equitably among users, without markup.
Landlord acknowledges and agrees that Tenant shall be permitted to reserve the
freight elevators (subject to the payment of Landlord’s actual costs incurred as
hereinabove provided) in one (1)-hour increments.


(f)Provided all of the Monument Signage Conditions are fully satisfied, Landlord
shall install a new monument sign (“Monument Sign”) at the Building and install
a panel sign for Tenant (“Panel”) on the Monument Sign on or before December 31,
2018, subject to applicable Laws and satisfaction of all of the following terms
and conditions: (i) the size and location and Tenant’s specifications and design
of the Panel shall be subject to Landlord’s prior written consent and generally
consistent with the aesthetic standards of the Building and compatible with the


12



--------------------------------------------------------------------------------





signage at Schuylkill Yards; (ii) Landlord shall obtain the Panel on Tenant’s
behalf and at Tenant’s sole cost and expense at market rates; (iii) Landlord
shall install the Panel, at Tenant’s sole cost and expense; (iv) Landlord shall
maintain and repair the Monument Sign, the costs of which shall be
proportionately paid by the tenants having panel signs on such Monument Sign;
(v) Landlord shall maintain and repair the Panel, at Tenant’s sole cost and
expense; (vi) if the Monument Sign is illuminated, Tenant shall pay its
proportionate share of the costs of such illumination (equitably allocated in
Landlord’s reasonable determination); and (vii) if the Panel requires
replacement, such replacement shall be at Tenant’s sole cost and expense. The
“Monument Signage Conditions” are that: (a) there has been no Event of Default
which remains uncured; and (b) this Lease is in full force and effect. Prior to
the Surrender Date (as defined in Section 18(a)), or immediately upon any of the
Monument Signage Conditions no longer being satisfied, Landlord shall have the
right, at Tenant’s sole but reasonable cost and expense, to remove the Panel and
repair and restore the Monument Sign to its prior existing condition. With
respect to clause (i) above, Landlord’s determination and selection of the size,
location, specifications, and design of the Panel may take into account the
necessity to reserve or reallocate space for signage for existing and future
tenants of the Building and in furtherance of the foregoing, Landlord shall have
the right to require that the Panel be replaced with a Panel of a different
size, configuration, or design, from time to time, and the Panel’s placement on
the Monument Sign may be equitably relocated on such sign by Landlord, from time
to time based upon the relative sizes of the premises leased by the tenants with
a panel on the Monument Sign. Tenant shall pay Landlord for all costs due under
this paragraph as Additional Rent within 30 days after receipt of Landlord’s
invoice therefor.


(g)To the extent permitted by applicable Laws, and provided all of the Exterior
Signage Conditions are fully satisfied, the originally named Tenant shall have
the nonexclusive right, at its sole cost and expense (including without
limitation with respect to installation, maintenance, and removal), to place
signage on one side of the exterior Building façade displaying Tenant’s
corporate name and logo (“Exterior Signage”). The “Exterior Signage Conditions”
are that: (a) the originally named Tenant is paying full Rent and Landlord is
able to recognize revenue on a GAAP basis on at least 100% of the rentable area
of the second, third and fourth floors of the Building; (b) there has been no
Event of Default which remains uncured; and (c) this Lease is in full force and
effect. Notwithstanding the foregoing, Tenant shall have the immediate right to
install the Exterior Signage upon Tenant’s exercise of the Expansion Option or
Tenant’s ROFO Notice with respect to the entire fourth floor of the Building.
The Exterior Signage shall be subject to Landlord’s reasonable approval in
writing as to the location, placement, color, size, design, construction, and
architectural compatibility of the Exterior Signage with the exterior of the
Building and the signage at Schuylkill Yards. Landlord’s approval of the
Exterior Signage shall create no responsibility or liability on the part of
Landlord for the completeness, design, or sufficiency thereof, or the compliance
of the Exterior Signage with the requirements of applicable Laws. On or prior to
the Surrender Date, or immediately if any of the Exterior Signage Conditions are
no longer true, Tenant shall remove the Exterior Signage, at Tenant’s sole cost
and expense, and restore and repair all parts of the Building affected by the
installation or removal of the Exterior Signage, to the condition existing prior
to its installation or to a condition reasonably acceptable to Landlord.
Landlord shall have the right to remove the Exterior Signage at Tenant’s expense
if Tenant fails to comply with the preceding sentence. Tenant understands and
agrees that it is solely responsible to ensure the upkeep and condition of the
Exterior Signage to its original status, normal wear and tear excepted.
Specifically, any missing letters, whether by loss, destruction, wear, act of
God, or otherwise, will be replaced at the full expense of Tenant and shall be
repaired or replaced within 10 days after the occurrence of such deficiency. In
addition to any other rights or remedies provided to Landlord in this Lease, if
Tenant shall fail to complete such repair and/or replacement within such 10-day
period, Landlord shall have the right, but not the obligation, to start to
complete such repair and/or replacement at Tenant’s sole cost and expense, which
sums shall constitute Additional Rent and be reimbursed by Tenant within 5 days
following demand therefor by Landlord. Prior to constructing or installing the
Exterior Signage, Tenant shall have obtained and must continue to maintain all
permits and/or approvals required by applicable Laws with respect to the
construction, installation, and maintenance of the Exterior Signage, and shall
have provided Landlord with sufficient evidence of the existence of such permits
and/or approvals and that the construction and installation of the Exterior
Signage will comply in all respects with all applicable Laws. Tenant shall be
solely responsible for ensuring that the Exterior Signage is in compliance with
all present and future applicable Laws. Tenant, at its sole cost and expense,
shall insure the Exterior Signage as part of Tenant’s Property, and shall also
carry liability insurance with respect to the Exterior Signage. Tenant shall
protect, defend, indemnify, and hold harmless Landlord and all Landlord
Indemnitees (as defined in Section 13(a)) from and against any and all claims,
damages, judgments, suits, causes of action, losses, liabilities, penalties,
fines, expenses, and costs (including, without limitation,


13



--------------------------------------------------------------------------------





sums paid in settlement of claims, attorneys’ fees, consultant fees, and expert
fees and court costs) arising out of or from or related to the construction,
installation, maintenance, use, or removal of the Exterior Signage.


9.TENANT’S ALTERATIONS. Tenant shall not cut, drill into, or secure any fixture,
apparatus, or equipment, or make alterations, improvements, or physical
additions of any kind to any part of the Premises (collectively, “Alterations”)
without first obtaining the written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned, or delayed. All Alterations shall be
completed in compliance with all applicable Laws, and Landlord’s reasonable
rules and regulations for construction, and sustainable guidelines and
procedures. Notwithstanding the foregoing, Landlord’s consent shall not be
required for any Alteration costing less than $75,000.00 in the aggregate per
calendar year, and that: (i) is nonstructural; (ii) does not impact any of the
Building systems, involve electrical work, require a building permit, or
materially affect the air quality in the Building; and (iii) is not visible from
outside of the Premises. Tenant shall be solely responsible for the installation
and maintenance of its data, telecommunication, and security systems and wiring
at the Premises, which shall be done in compliance with all applicable Laws, and
Landlord’s reasonable rules and regulations. With respect to all improvements
and Alterations made after the date hereof, other than those made by Landlord
pursuant to the express provisions of this Lease, Tenant acknowledges that: (A)
Tenant is not, under any circumstance, acting as the agent of Landlord; (B)
Landlord did not cause or request such Alterations to be made; (C) Landlord has
not ratified such work; and (D) Landlord did not authorize such Alterations
within the meaning of applicable State statutes. Nothing in this Lease or in any
consent to the making of Alterations or improvements shall be deemed or
construed in any way as constituting a request by Landlord, express or implied,
to any contractor, subcontractor, or supplier for the performance of any labor
or the furnishing of any materials for the use or benefit of Landlord. Tenant
shall not overload any floor or part thereof in the Premises or the Building,
including any public corridors or elevators, by bringing in, placing, storing,
installing or removing any large or heavy articles, and Landlord may prohibit,
or may direct and control the location and size of, safes and all other heavy
articles, and may require, at Tenant’s sole cost and expense, supplementary
supports of such material and dimensions as Landlord may deem necessary to
properly distribute the weight.


10.ASSIGNMENT AND SUBLETTING.


(a)Except as expressly permitted pursuant to Section 10(c), neither Tenant nor
Tenant’s legal representatives or successors-in-interest by operation of law or
otherwise, shall sell, assign, transfer, hypothecate, mortgage, encumber, grant
concessions or licenses, sublet, or otherwise dispose of all or any interest in
this Lease or the Premises, or permit any person or entity other than Tenant to
occupy any portion of the Premises (each of the foregoing is a “Transfer” to a
“Transferee”), without Landlord’s prior written consent, which consent shall not
be unreasonably withheld, conditioned, or delayed. Any Transfer undertaken
without Landlord’s prior written consent (other than pursuant to Section 10(c))
shall constitute an Event of Default and shall, at Landlord’s option, be void
and/or terminate this Lease. For purposes of this Lease, a Transfer shall
include, without limitation, any assignment by operation of law, and any merger,
consolidation, or asset sale involving Tenant, any direct or indirect transfer
of control of Tenant, and any transfer of a majority of the ownership interests
in Tenant (other than through the ownership of voting securities listed on a
recognized securities exchange). Consent by Landlord to any one Transfer shall
be held to apply only to the specific Transfer authorized, and shall not be
construed as a waiver of the duty of Tenant, or Tenant’s legal representatives
or assigns, to obtain from Landlord consent to any other or subsequent Transfers
pursuant to the foregoing, or as modifying or limiting the rights of Landlord
under the foregoing covenant by Tenant.


(b)Without limiting the bases upon which Landlord may reasonably withhold its
consent to a proposed Transfer, it shall not be unreasonable for Landlord to
withhold its consent if: (i) the proposed Transferee shall have a net worth that
is not acceptable to Landlord in Landlord’s reasonable discretion; (ii) the
proposed Transferee, in Landlord’s reasonable opinion, is not reputable and of
good character; (iii) the portion of the Premises requested to be subleased
renders the balance of the Premises unleasable as a separate area; (iv) Tenant
is proposing to Transfer to an existing tenant of the Building or another
property owned by Landlord or Landlord’s affiliate(s), or to another prospect
with whom Landlord or Landlord’s affiliate(s) are then negotiating in the market
of which the Building is a part; or (v) the nature of such Transferee’s proposed
business operation would or might reasonably violate the terms of this Lease or
of any other lease for the Building (including any exclusivity provisions), or
would, in Landlord’s reasonable judgment, otherwise be incompatible with other
tenancies in the Building.
    


14



--------------------------------------------------------------------------------





(c)Notwithstanding the foregoing, Tenant shall have the right without the prior
consent of Landlord, but after at least 10 days’ prior written notice to
Landlord, to make a Transfer to any Affiliate (as defined below), or an entity
into which Tenant merges or that acquires substantially all of the assets or
stock of Tenant (“Surviving Entity”) (the Surviving Entity or Affiliate are also
referred to as a “Permitted Transferee”); provided: (i) Tenant delivers to
Landlord the Transfer Information (as defined below); (ii) if the Lease will be
Transferred to a Surviving Entity, the Surviving Entity shall have a tangible
net worth at least equal to the net worth of Tenant on the date of this Lease;
(iii) the originally named Tenant shall not be released or discharged from any
liability under this Lease by reason of such Transfer; and (iv) if the Transfer
is to an Affiliate, such Transferee shall remain an Affiliate throughout the
Term and if such Transferee shall cease being an Affiliate, Tenant shall notify
Landlord in writing of such change and such Transfer shall be deemed an Event of
Default if Landlord’s consent thereto is not given in writing within 10 business
days after such notification. An “Affiliate” means a corporation, limited
liability company, partnership, or other registered entity, 50% or more of whose
equity interest is owned by the same persons or entities owning 50% or more of
Tenant’s equity interests, a subsidiary, or a parent entity.


(d)If at any time during the Term Tenant desires to complete a Transfer, Tenant
shall give written notice to Landlord of such desire together with the Transfer
Information. If: (i) Tenant desires to assign this Lease or to sublease the
entire Premises other than pursuant to Section 10(c), Landlord shall have the
right to accelerate the Expiration Date so that the Expiration Date shall be the
date on which the proposed assignment or sublease would be effective; or (ii)
Tenant desires to sublease less than the entire Premises other than to an
Affiliate, Landlord shall have the right to accelerate the Expiration Date with
respect to the portion of the Premises that Tenant proposes to sublease. If
Landlord elects to accelerate the Expiration Date pursuant to this paragraph,
Tenant shall have the right to rescind its request for Landlord’s consent to the
proposed assignment or sublease by giving written notice of such rescission to
Landlord within 10 days after Tenant’s receipt of Landlord’s acceleration
election notice. If Tenant does not so rescind its request: (A) Tenant shall
deliver the Premises or the applicable portion thereof to Landlord in the same
condition as Tenant is, by the terms of this Lease, required to deliver the
Premises to Landlord upon the Expiration Date; and (B) Fixed Rent and Tenant’s
Share shall be reduced on a per rentable square foot basis for the area of the
Premises that Tenant no longer leases. If Landlord elects to accelerate the
Expiration Date for less than the entire Premises, the cost of erecting any
demising walls, entrances, and entrance corridors, and any other improvements
required in connection therewith shall be performed by Landlord, with the cost
thereof being divided evenly between Landlord and Tenant.


(e)The “Transfer Information” means the following information: (i) a copy of the
fully executed assignment and assumption agreement, or sublease agreement, as
applicable (with respect to a Permitted Transfer, such agreement to be delivered
to Landlord within 10 business days after the transaction closes and with
respect to all other Transfers, such agreement shall be provided in draft form
and shall not be executed, or the effectiveness of such agreement shall be
conditioned upon the receipt of Landlord’s consent, until Landlord’s consent has
been given); (ii) a copy of the then-current financials of the Transferee
(either audited or certified by the chief financial officer of the Transferee)
(except no financials shall be required for a Transfer to an Affiliate); (iii) a
copy of the formation certificate and good standing certificate of the
Transferee; and (iv) such other reasonably requested information by Landlord
needed to confirm or determine Tenant’s compliance with the terms and conditions
of this Section.


(f)Any sums or other economic consideration received by Tenant as a result of
any Transfer (except rental or other payments received that are attributable to
the amortization of the cost of leasehold improvements made to the transferred
portion of the Premises by Tenant for the Transferee, and other reasonable
expenses incident to the Transfer, including standard leasing commissions and
attorneys’ fees) whether denominated rentals under the sublease or otherwise,
that exceed, in the aggregate, the total sums which Tenant is obligated to pay
Landlord under this Lease (prorated to reflect obligations allocable to that
portion of the Premises subject to such Transfer) shall, at Landlord’s option,
be divided evenly between Landlord and Tenant, with Landlord’s portion being
payable to Landlord as Additional Rent without affecting or reducing any other
obligation of Tenant hereunder. This subsection (f) shall not apply to any
Permitted Transfers.


(g)Regardless of Landlord’s consent to a proposed Transfer, no Transfer shall
release Tenant from Tenant’s obligations or alter Tenant’s primary liability to
fully and timely pay all Rent when due from time to time under this Lease and to
fully and timely perform all of Tenant’s other obligations under this Lease, and
the originally named Tenant and all assignees shall be jointly and severally
liable for all Tenant obligations under this Lease. The


15



--------------------------------------------------------------------------------





acceptance of rental by Landlord from any other person shall not be deemed to be
a waiver by Landlord of any provision hereof. If a Transferee defaults in the
performance of any of the terms of this Lease, Landlord may proceed directly
against the originally named Tenant without the necessity of exhausting remedies
against such Transferee. If there has been a Transfer and an Event of Default
occurs, Landlord may collect Rent from the Transferee and apply the net amount
collected to the Rent herein reserved; but no such collection shall be deemed a
waiver of the provisions of this Section, an acceptance of such Transferee as
tenant hereunder or a release of Tenant from further performance of the
covenants herein contained.


11.REPAIRS AND MAINTENANCE.


(a)Except with respect to Landlord Repairs (as defined below), Tenant, at
Tenant’s expense, shall keep and maintain the Premises in good order and
condition including promptly making all repairs necessary to keep and maintain
such in good order and condition. When used in this Lease, “repairs” shall
include repairs and any reasonably necessary replacements. Tenant shall have the
option of replacing lights, ballasts, tubes, ceiling tiles, outlets and similar
equipment itself or advising Landlord of Tenant’s desire to have Landlord make
such repairs, in which case Tenant shall pay to Landlord for such repairs at
Landlord’s then-standard rate. To the extent that Tenant requests that Landlord
make any other repairs that are Tenant’s obligation to make under this Lease,
Landlord may elect to make such repairs on Tenant’s behalf, at Tenant’s expense,
and Tenant shall pay to Landlord such expense along with the Administrative Fee.
If Tenant shall have committed a monetary Event of Default under this Lease,
Landlord may elect to require that Tenant prepay the amount of such repair. All
repairs made by Landlord or Tenant shall utilize materials and equipment that
are at least equal in quality, number, and usefulness to those originally used
in constructing the Building and the Premises. In addition, Tenant shall
maintain, at Tenant’s expense, Tenant’s Supplemental HVAC, Premises Hot Water
Heaters, and/or Alterations in a clean and safe manner and in proper operating
condition throughout the Term. “Tenant’s Supplemental HVAC” means any
supplemental HVAC system serving the Premises (regardless of who installed it).
“Premises Hot Water Heater” means any hot water heater serving the Premises
(regardless of who installed it), including without limitation expansion tanks
and any associated piping. Tenant shall maintain Tenant’s Supplemental HVAC
under a service contract with a firm and upon such terms as may be reasonably
satisfactory to Landlord, including inspection and maintenance on at least a
semiannual basis, and provide Landlord with a copy thereof. Within 5 days after
Landlord’s request, Tenant shall provide Landlord with evidence that such
contract is in place. Tenant shall ensure that all Premises Hot Water Heaters
have a working automatic water shut-off device. All repairs to the Building
and/or the Project made necessary by reason of the installation, maintenance,
and operation of Tenant’s Supplemental HVAC, Premises Hot Water Heaters, and
Alterations shall be Tenant’s expense. In the event of an emergency, such as a
burst waterline or act of God, Landlord shall have the right to make repairs for
which Tenant is responsible hereunder (at Tenant’s cost) without giving Tenant
prior notice, but in such case Landlord shall provide notice to Tenant as soon
as practicable thereafter, and Landlord shall take commercially reasonable steps
to minimize the costs incurred. Further, Landlord shall have the right to make
repairs for which Tenant is responsible hereunder (at Tenant’s cost) with prior
notice to Tenant if Landlord believes in its sole and absolute discretion that
the repairs are necessary to prevent imminent harm or material damage to the
Building, and Landlord shall take commercially reasonable steps to minimize the
costs incurred.


(b)Landlord, at Landlord’s expense (except to the extent such expenses are
includable in Project Expenses), shall make all necessary repairs to: (i) the
footings and foundations and the structural elements of the Building; (ii) the
roof of the Building; (iii) the HVAC, plumbing, elevators (if any), electric,
fire protection and fire alert systems within the Building (except to the extent
such systems are solely located within and solely serve the Premises), but
specifically excluding Tenant’s Supplemental HVAC and Alterations; (iv) the
Building exterior; and (v) the Common Areas (collectively, “Landlord Repairs”).
Any provision of this Lease to the contrary notwithstanding, any repairs to the
Project or any portion thereof made necessary by the negligent or willful act or
omission of Tenant or any employee, agent, subtenant, contractor or invitee of
Tenant shall be made at Tenant’s expense, subject to the waivers set forth in
Section 12(c).


(c)If Landlord defaults in the performance of any of its maintenance or repair
obligations under this Lease, Tenant may send to Landlord written notice
thereof, which notice must identify with reasonable specificity the default and
Tenant’s remedies under this paragraph (“Reminder Notice”). If Landlord fails to
either: (a) dispute the existence of such default within 5 business days; or (b)
cure such default within Landlord’s Cure Period, then Tenant


16



--------------------------------------------------------------------------------





will have all rights and remedies available at law or in equity for a landlord
default. “Landlord’s Cure Period” means 30 days after Landlord’s receipt of a
Reminder Notice, provided if cure cannot be reasonably effected by Landlord
within such 30-day period, Landlord’s Cure Period includes such additional time
as may be reasonably necessary for Landlord to cure, provided Landlord commences
to cure within such 30-day period and diligently prosecutes such cure to
completion.


(d)The parties agree it is in their mutual best interest that the Building and
Premises be operated and maintained in a manner that is environmentally
responsible, fiscally prudent, and provides a safe and productive work
environment. Accordingly, Tenant shall use commercially reasonable efforts, at
no additional cost to Tenant, to conduct its operations in the Building and
within the Premises to: (1) minimize to the extent reasonably feasible: (i)
direct and indirect energy consumption and greenhouse gas emissions; (ii) water
consumption; (iii) the amount of material entering the waste stream; and (iv)
negative impacts upon the indoor air quality of the Building; and (2) permit the
Building to maintain its LEED rating and an Energy Star label, to the extent
applicable. Landlord shall use commercially reasonable efforts to operate and
maintain the Common Areas of the Building to: (1) minimize to the extent
reasonably feasible: (i) direct and indirect energy consumption and greenhouse
gas emissions; (ii) water consumption; (iii) the amount of material entering the
waste stream; and (iv) negative impacts upon the indoor air quality of the
Building; and (2) permit the Building to maintain its LEED rating and an Energy
Star label, to the extent applicable, the costs of which shall be included in
Project Expenses (except to the extent otherwise not permitted).


12.INSURANCE; SUBROGATION RIGHTS.


(a)Tenant, at Tenant’s expense, shall obtain and keep in force at all times as
of the Commencement Date (or Tenant’s earlier accessing of the Premises)
commercial general liability insurance including contractual liability and
personal injury liability and all similar coverage, with a combined single limit
of $3,000,000 on account of bodily injury to or death of one or more persons as
the result of any one accident or disaster and on account of damage to property,
or in such other amounts as Landlord may from time to time reasonably require,
which shall be primary and noncontributory. Such limit can be achieved by a
primary policy or a combination of primary and umbrella/excess policies. Tenant
shall, at its sole cost and expense, maintain in full force and effect a policy
of “special form” property insurance on Tenant’s Property for full replacement
value and with coinsurance waived. “Tenant’s Property” means Tenant’s trade
fixtures, equipment, personal property, and Specialty Alterations (as defined in
Section 18(b)). Tenant shall neither have, nor make, any claim against Landlord
for any loss or damage to Tenant’s Property, regardless of the cause of the loss
or damage. Tenant shall require its movers to procure and deliver to Landlord a
certificate of insurance naming Landlord as an additional insured. All liability
insurance required hereunder shall name Tenant as insured, and Landlord,
Landlord’s property manager, and Brandywine Realty Trust as additional insureds,
and, if requested in writing by Landlord, shall also name any mortgagee or
holder of any mortgage that may be or become a lien upon any part of the
Premises as its interests may appear. Each additional insured shall be afforded
coverage as broad as if this Lease had expressly covered the claim against the
additional insured, and for the greater of the minimum amount called for by this
Lease or Tenant’s actual policy limit. Prior to the Commencement Date, Tenant
shall provide Landlord with certificates that evidence that all insurance
coverages required under this Lease are in place for the policy periods. Tenant
shall also furnish to Landlord and/or Landlord’s designated agent throughout the
Term replacement certificates at least 5 days prior to the expiration dates of
the then-current policy or policies or, upon request by Landlord and/or its
agent from time to time, sufficient information to evidence that the insurance
required under this Section is in full force and effect. All insurance required
under this Lease shall be issued by an insurance company that has been in
business for at least 5 years, is authorized to do business in the State, and
has a financial rating of at least an A-X as rated in the most recent edition of
Best’s Insurance Reports. The limits of any such required insurance shall not in
any way limit Tenant’s liability under this Lease or otherwise. If Tenant fails
to maintain such insurance and such failure continues for 5 days after written
notice of such failure from Landlord, Landlord may, but shall not be required
to, procure and maintain the same, at Tenant’s expense, which expense shall be
reimbursed by Tenant as Additional Rent within 10 days after written demand. Any
deductible under such insurance policy in excess of $25,000 shall be approved by
Landlord in writing prior to the issuance of such policy. Tenant shall not
self-insure without Landlord’s prior written consent.


(b)Landlord shall obtain and maintain the following insurance during the Term:
(i) replacement cost insurance including “all risk” property insurance on the
Building, including without limitation leasehold


17



--------------------------------------------------------------------------------





improvements (exclusive of Tenant’s Property); (ii) commercial general liability
insurance (including bodily injury and property damage) covering Landlord’s
operations at the Project in amounts reasonably required by Landlord or any
Mortgagee (as defined in Section 16); and (iii) such other insurance as
reasonably required by Landlord or any Mortgagee.


(c) Landlord and Tenant shall each procure an appropriate clause in or
endorsement to any property insurance covering the Project or any portion
thereof and personal property, fixtures, and equipment located therein, wherein
the insurer waives subrogation and consents to a waiver of right of recovery
pursuant to the terms of this paragraph. Both Landlord and Tenant agree to
immediately give each insurance company which has issued to it policies of
property insurance written notice of the terms of such mutual waivers and to
cause such insurance policies to be properly endorsed, if necessary, to prevent
the invalidation thereof by reason of such waivers. Notwithstanding anything to
the contrary in this Lease, Landlord and Tenant hereby waive, and agree not to
make, any claim against, or seek to recover from, the other for any loss or
damage to its property or the property of others resulting from conditions to
the extent of proceeds received after application of any commercially reasonable
deductible (or would have been received if the party had obtained and maintained
the insurance it was required to carry under this Lease or if Tenant did not
elect to self-insure) by the property insurance that was required to be carried
by that party under the terms of this Lease.


(d) If Tenant deals with or uses, stores, handles, processes or disposes of any
Hazardous Materials in the ordinary course of its business pursuant to the
Permitted Use, other than such cleaning supplies and products normally found in
modern offices of which are permitted in accordance with the terms set forth in
Section 20(a) hereof, Tenant shall obtain and maintain throughout the Term,
pollution legal liability insurance, with limits of $2,000,000 per occurrence
and $2,000,000 annual aggregate for losses caused by pollution conditions
(including, without limitation, any actual, alleged or threatened emission,
discharge, dispersal, seepage, release or escape of Hazardous Materials) that
arise from the operations of Tenant, its contractors, or their subcontractors,
such coverage to include: (w) bodily injury, sickness, disease, mental anguish
or shock sustained by any person or death; (x) property damage, including
physical injury to or destruction or tangible property, including the resulting
loss of use thereof; (y) clean-up costs and the loss of use of tangible property
that has not been physically damaged or destroyed; and (z) defense, including
costs, charges and expenses incurred in the investigation, adjustment,
settlement or defense of claims for damages asserted against Landlord and/or the
additional insureds.


13.INDEMNIFICATION.


(a)Subject to Section 12(c), Tenant shall defend, indemnify, and hold harmless
Landlord, Landlord’s property manager, Brandywine Realty Trust, and each of
Landlord’s directors, officers, members, partners, trustees, employees, and
agents (collectively, “Landlord Indemnitees”) from and against any and all
third-party claims, actions, damages, liabilities, and expenses (including all
reasonable costs and expenses (including reasonable attorneys’ fees)) to the
extent arising out of or from or related to: (i) Tenant’s breach of this Lease;
(ii) any negligence or willful act of Tenant, any Tenant Indemnitees (as defined
below), or any of Tenant’s invitees, subtenants, licensees, or contractors; and
(iii) any acts or omissions occurring at, or the condition, use or operation of,
the Premises, except to the extent arising from Landlord’s negligence or willful
misconduct. If Tenant fails to promptly defend a Landlord Indemnitee following
written demand by the Landlord Indemnitee, the Landlord Indemnitee shall defend
the same at Tenant’s expense, by retaining or employing counsel reasonably
satisfactory to such Landlord Indemnitee.


(b)Subject to Section 12(c), Landlord shall defend, indemnify, and hold harmless
Tenant and each of Tenant’s directors, officers, members, partners, trustees,
employees, and agents (collectively, “Tenant Indemnitees”) from and against any
and all third-party claims, actions, damages, liabilities, and expenses
(including all reasonable costs and expenses (including reasonable attorneys’
fees)) to the extent arising out of or from or related to: (i) Landlord’s breach
of this Lease; and (ii) any negligence or willful misconduct of Landlord or any
Landlord Indemnitees. If Landlord fails to promptly defend a Tenant Indemnitee
following written demand by the Tenant Indemnitee, the Tenant Indemnitee shall
defend the same at Landlord’s expense, by retaining or employing counsel
reasonably satisfactory to such Tenant Indemnitee.




18



--------------------------------------------------------------------------------





(c)Landlord’s and Tenant’s obligations under this Section shall not be limited
by the amount or types of insurance maintained or required to be maintained
under this Lease. The provisions of this Section shall survive the Expiration
Date.


14.CASUALTY DAMAGE. If there occurs any casualty to the Project (other than to
the Premises) and: (i) insurance proceeds are unavailable to Landlord or are
insufficient to restore the Project to substantially its pre-casualty condition;
or (ii) more than 30% of the total area of the Building is damaged, Landlord
shall have the right to terminate this Lease and all the unaccrued obligations
of the parties hereto, by sending written notice of such termination to Tenant
within 60 days after such casualty. Such notice shall specify a termination date
not fewer than 30 nor more than 90 days after such notice is given to Tenant. If
there occurs any casualty to the Premises and: (i) in Landlord’s reasonable
judgment, the repair and restoration work would require more than 210
consecutive days to complete after the casualty (assuming normal work crews not
engaged in overtime); or (ii) the casualty occurs during the last 12 months of
the Term, then Landlord shall promptly deliver to Tenant Landlord’s written
estimate (“Landlord’s Repair Estimate”) of the time it would take to repair and
restore the Premises, and Landlord and Tenant shall each have the right to
terminate this Lease and all the unaccrued obligations of the parties hereto, by
sending written notice of such termination to the other party within 60 days
after Tenant’s receipt of Landlord’s Repair Estimate. Such notice shall specify
a termination date not fewer than 30 nor more than 90 days after such notice is
given to the other party, but in no event shall the termination date be after
the last day of the Term. If this Lease is terminated pursuant to this Section
14, Tenant’s obligation to pay Rent shall terminate as of the date of such
casualty. If this Lease is not terminated pursuant to this paragraph and
Landlord fails to complete the repair or restoration work within 30 days after
Landlord’s estimated date for completion of the repair and restoration work
(subject to extension for delays caused by Tenant and Force Majeure Events)
(however in no event shall such date be extended more than sixty (60) days due
to Force Majeure Events), then Tenant shall have the right to terminate this
Lease by sending at least 30 days’ prior written notice to Landlord within 60
days after such estimated date of completion. If there occurs any casualty to
the Premises and neither party terminates this Lease, then Landlord shall use
commercially reasonable efforts to cause the damage to be repaired (exclusive of
Tenant’s Property) to a condition as nearly as practicable to that existing
prior to the damage, with commercially reasonable speed and diligence, subject
to delays that may arise by reason of adjustment of the loss under insurance
policies, Laws, and Force Majeure Events. Landlord shall not be liable for any
inconvenience or annoyance to Tenant or Tenant Indemnitees, injury to Tenant’s
business, or pain and suffering, resulting in any way from such damage or the
repair thereof. Notwithstanding the foregoing, Tenant’s obligation to pay Fixed
Rent and Additional Rent shall be equitably adjusted or abated during the period
(if any) during which Tenant is not reasonably able to use the Premises or an
applicable portion thereof as a result of such casualty. Tenant shall have no
right to terminate this Lease as a result of any damage or destruction of the
Premises, except as expressly provided in this Section. The provisions of this
Lease, including this Section, constitute an express agreement between Landlord
and Tenant with respect to any and all damage to, or destruction of, all or any
part of the Premises, and any Law with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises.


15.CONDEMNATION. If a taking renders the Building reasonably unsuitable for the
Permitted Use, this Lease shall, at either party’s option exercised by written
notice to the other within 30 days after such taking, terminate as of the date
title to condemned real estate vests in the condemner, the Rent herein reserved
shall be apportioned and paid in full by Tenant to Landlord to such date, all
Rent prepaid for period beyond that date shall forthwith be repaid by Landlord
to Tenant, and neither party shall thereafter have any liability for any
unaccrued obligations hereunder; provided, however, a condition to the exercise
by Tenant of such right to terminate shall be that the portion of the Premises
taken shall be of such extent and nature as materially to handicap, impede, or
impair Tenant’s use of the balance of the Premises for its normal business
operations. If this Lease is not terminated after a condemnation, then
notwithstanding anything to the contrary in this Lease, Fixed Rent and
Additional Rent shall be equitably reduced in proportion to the area of the
Premises that has been taken for the balance of the Term. Tenant shall have the
right to make a claim against the condemner for moving expenses and business
dislocation damages, including personal property, fixtures and equipment, to the
extent that such claim does not reduce the sums otherwise payable by the
condemner to Landlord.


16.SUBORDINATION; ESTOPPEL CERTIFICATE; GROUND LEASE.


19



--------------------------------------------------------------------------------







(a)This Lease shall be subordinate at all times to the lien of any mortgages and
deeds of trust now or hereafter placed upon the Premises, Building, and/or
Project and land of which they are a part (a “Mortgage”) without the necessity
of any further instrument or act on the part of Tenant to effectuate such
subordination provided the holder (the “Mortgagee”) of any such Mortgage shall
be deemed to recognize the rights of Tenant as tenant under all of the terms of
this Lease and to agree not to disturb Tenant’s possession of the Premises so
long as there is no Event of Default, without the necessity of any further
instrument or act on the part of Tenant or such Mortgagee to effectuate such
subordination, recognition, and non-disturbance. Tenant further agrees to
execute and deliver within 10 business days after written demand such further
commercially reasonable instrument evidencing such subordination and attornment
as shall be reasonably required by any Mortgagee. If Landlord shall be or is
alleged to be in default of any of its obligations owing to Tenant under this
Lease, Tenant shall give to the holder of any mortgage or deed of trust now or
hereafter placed upon the Premises, Building and/or Project whose name and
address has been furnished to Tenant in writing, notice by overnight mail of any
such default that Tenant shall have served upon Landlord. Tenant shall not be
entitled to exercise any right or remedy as there may be because of any default
by Landlord without having given such notice to the Mortgagee. If Landlord shall
fail to cure such default, the Mortgagee shall have 45 additional days within
which to cure such default. Notwithstanding the foregoing, any Mortgagee may at
any time subordinate its mortgage to this Lease, without Tenant’s consent, by
notice in writing to Tenant, and thereupon this Lease shall be deemed prior to
such Mortgage without regard to their respective dates of execution and
delivery, and in that event the Mortgagee shall have the same rights with
respect to this Lease as though it had been executed prior to the execution and
delivery of the Mortgage. Provided there is no outstanding Event of Default and
the Premises comprise at least one full floor of the Building, Landlord shall
use commercially reasonable efforts to obtain a subordination, non-disturbance,
and attornment agreement from any future Mortgagee on such Mortgagee’s
then-current form therefor upon Tenant’s written request and at Tenant’s cost.
Landlord represents that there is no Mortgage recorded against the Project as of
the date hereof.


(b)Tenant shall attorn to any foreclosing mortgagee, purchaser at a foreclosure
sale or by power of sale, or purchaser by deed in lieu of foreclosure. If the
holder of a superior mortgage shall succeed to the rights of Landlord, then at
the request of such party so succeeding to Landlord’s rights (herein sometimes
called successor landlord) and upon such successor landlord’s written agreement
to accept Tenant’s attornment, Tenant shall attorn to and recognize such
successor landlord as Tenant’s landlord under this Lease and shall promptly,
without payment to Tenant of any consideration therefor, execute and deliver any
commercially reasonable instrument that such successor landlord may request to
evidence such attornment. Upon such attornment, this Lease shall continue in
full force and effect as, or as if it were, a direct lease between the successor
landlord and Tenant upon all of the terms, conditions, and covenants as are set
forth in this Lease and shall be applicable after such attornment. With respect
to any assignment by Landlord of Landlord’s interest in this Lease, or the rents
payable hereunder, conditional in nature or otherwise, which assignment is made
to any Mortgagee, Tenant agrees that the execution thereof by Landlord, and the
acceptance thereof by the Mortgagee, shall never be deemed an assumption by such
Mortgagee of any of the obligations of Landlord hereunder, unless such Mortgagee
shall, by written notice sent to Tenant, specifically elect, or unless such
Mortgagee shall foreclose the Mortgage and take possession of the Premises.
Tenant, upon receipt of written notice from a Mortgagee that such Mortgagee is
entitled to collect Rent hereunder may in good faith remit such Rent to
Mortgagee without incurring liability to Landlord for the non-payment of such
Rent. The provisions for attornment set forth in this Section 16(b) shall be
self-operative and shall not require the execution of any further instrument.
However, if Landlord reasonably requests a further instrument confirming such
attornment, Tenant shall execute and deliver such instrument within 10 business
days after receipt of such request.


(c)Tenant must at any time and from time to time, within 10 days after receipt
of Landlord’s written request, execute and deliver to Landlord an estoppel
certificate certifying all reasonably requested information pertaining to this
Lease.


(d)Reference is hereby made to the Ground Lease Agreement dated October 13, 2017
(as amended, “Ground Lease”) between Academic Properties, Inc. (“Ground Lessor”)
and Landlord, as may be amended, pursuant to which Landlord ground leases the
land under the Building from Ground Lessor. Except to the extent prohibited by
applicable Laws: (i) this Lease shall be expressly subject to the terms and
conditions of the Ground Lease (including, without limitation, the use
restrictions contained therein); (ii) provided Tenant is not disturbed in its


20



--------------------------------------------------------------------------------





possession of the Premises, Tenant will be required to attorn (A) to Ground
Lessor in the event of the termination of the Ground Lease, or (B) to any
mortgagee of the Ground Lease that becomes the ground lessee prior to the
expiration date of this Lease; (iii) Ground Lessor shall have no obligation to
pay, perform, or observe any of the obligations of Landlord under this Lease,
and this Lease shall not purport to bind the interest of Ground Lessor in the
ground leased premises, or in any other real property, to any exclusive or
restrictive covenant or similar restriction upon the use or occupancy of any
other real property of Ground Lessor, nor shall this Lease impose upon Ground
Lessor any obligation to construct or alter any portion of the ground leased
premises or of any other real property of Ground Lessor, or to provide any duty
or services not expressly required of Ground Lessor under the Ground Lease; (iv)
this Lease shall not permit any use of the Premises or any portion thereof that
is not permitted under the Ground Lease or under any applicable Laws; (v) Ground
Lessor shall not be obligated to commence or complete construction of any
alterations or improvements required to be constructed or made by Landlord under
this Lease; (vi) Ground Lessor shall not be required to pay any improvement
allowance or other sum to be made or contributed by Landlord to or for the
benefit of Tenant under this Lease; (vii) Ground Lessor shall not be liable for
any act or omission of any prior landlord under this Lease (including Landlord),
except that Tenant shall retain all rights and remedies available to Tenant
against such prior landlord under this Lease; (viii) Ground Lessor shall not be
subject to any offsets or defenses which Tenant might have against any prior
landlord hereunder; (ix) Ground Lessor shall not be bound by any prepayment of
rent or additional rent which Tenant might have paid, except as the same may
actually have been paid directly to or actually received by Ground Lessor; (x)
Ground Lessor shall not be bound to return any security deposit under this Lease
unless Ground Lessor has actually received that security deposit; (xi) Ground
Lessor shall not be liable on account of any breach or violation of any
restrictive covenant contained in this Lease that may have occurred or be
existing at the time of any event of default occurring under the Ground Lease or
thereafter, or bound by any restrictive covenant pertaining to or binding any
property other than the ground leased premises; and (xii) the Permitted Use
shall be commensurate with a class A building. Landlord shall use commercially
reasonable efforts to obtain a non-disturbance and recognition agreement from
Ground Lessor in favor of Tenant.


17.DEFAULT AND REMEDIES.


(a)An “Event of Default” shall be deemed to exist and Tenant shall be in default
hereunder if: (i) Tenant fails to pay any Rent when due and such failure
continues for more than 5 business days after Landlord has given Tenant written
notice of such failure; provided, however, in no event shall Landlord have any
obligation to give Tenant more than 2 such notices in any 12-month period, after
which there shall be an Event of Default if Tenant fails to pay any Rent when
due, regardless of Tenant’s receipt of notice of such non-payment; (ii) Tenant
fails to bond over a mechanic’s or materialmen’s lien filed in connection with
any work performed by or on behalf of Tenant within 30 days after Landlord’s
demand; (iii) there is any assignment or subletting (regardless of whether the
same might be void under this Lease) in violation of the terms of this Lease;
(iv) Tenant fails to deliver any Landlord-requested estoppel certificate or
subordination agreement within 5 business days after receipt of notice that such
document was not received within the time period required under this Lease; (v)
Tenant’s or any Guarantor’s filing of a voluntary petition for relief, or the
filing of a petition against Tenant or any Guarantor in a proceeding under the
federal bankruptcy or other insolvency laws that is not withdrawn or dismissed
within 60 days thereafter, or Tenant’s rejection of this Lease after such a
filing, or, under the provisions of any law providing for reorganization or
winding up of corporations, the assumption by any court of competent
jurisdiction of jurisdiction, custody, or control of Tenant or any substantial
part of its property, or of any Guarantor, where such jurisdiction, custody, or
control remains in force, unrelinquished, unstayed, or unterminated for a period
of 60 days; or (vi) Tenant fails to observe or perform any of Tenant’s other
agreements or obligations under this Lease and such failure continues for more
than 30 days after Landlord gives Tenant written notice of such failure, or the
expiration of such additional time period as is reasonably necessary to cure
such failure (not to exceed 60 days), provided Tenant immediately commences and
thereafter proceeds with all due diligence and in good faith to cure such
failure.


(b)Upon the occurrence of an Event of Default, Landlord, in addition to the
other rights or remedies it may have under this Lease, at law, or in equity, and
without prejudice to any of the same, shall have the option, without any notice
to Tenant and with or without judicial process, to pursue any one or more of the
following remedies:




21



--------------------------------------------------------------------------------





(i)    Landlord shall have the right to terminate this Lease, in which event
Tenant shall immediately surrender the Premises to Landlord, and Tenant shall
pay Landlord upon demand for all losses and damages that Landlord suffers or
incurs by reason of such termination, including damages in an amount equal to
the total of: (A) the costs of repossessing the Premises and all other expenses
incurred by Landlord in connection with Tenant’s default, plus the
Administrative Fee; (B) the unpaid Rent earned as of the date of termination;
(C) all Rent for the period that would otherwise have constituted the remainder
of the Term, discounted to present value at a rate of 4% per annum; and (D) all
other sums of money and damages owing by Tenant to Landlord.


(ii)    Landlord shall have the right to terminate Tenant’s right of possession
(but not this Lease) and may repossess the Premises by forcible detainer or
forcible entry and detainer suit or otherwise, without demand or notice of any
kind to Tenant and without terminating this Lease. If Tenant receives written
notice of a termination of its right to possession, such notice will serve as
both a notice to vacate, notice to pay or quit, and a demand for possession of,
the Premises, and Landlord may immediately thereafter initiate a forcible
detainer action without any further demand or notice of any kind to Tenant.


(iii)    Landlord shall have the right to enter and take possession of all or
any portion of the Premises without electing to terminate this Lease, in which
case Landlord shall have the right to relet all, or any portion of the Premises
on such terms as Landlord deems advisable. Landlord will not be required to
incur any expenses to relet all or any portion of the Premises, although
Landlord may at its option incur customary leasing commissions or other costs
for the account of Tenant as Landlord shall deem necessary or appropriate to
relet. In no event will the failure of Landlord to relet all or any portion of
the Premises reduce Tenant’s liability for Rent or damages.
(iv)    Landlord shall have the right to enter the Premises without terminating
this Lease and without being liable for prosecution or any claim for damages
therefor and maintain the Premises and repair or replace any damage thereto or
do anything for which Tenant is responsible hereunder. Tenant shall reimburse
Landlord immediately upon demand for any reasonable and actual out-of-pocket
costs which Landlord incurs in thus effecting Tenant’s compliance under this
Lease, and Landlord shall not be liable to Tenant for any damages with respect
thereto.


(v)    Landlord shall have the right to continue this Lease in full force and
effect, whether or not Tenant shall have abandoned the Premises. If Landlord
elects to continue this Lease in full force and effect pursuant to this Section,
then Landlord shall be entitled to enforce all of its rights and remedies under
this Lease, including the right to recover Rent as it becomes due. Landlord’s
election not to terminate this Lease pursuant to this Section or pursuant to any
other provision of this Lease, at law or in equity, shall not preclude Landlord
from showing the Premises to potential tenants, subsequently electing to
terminate this Lease, or pursuing any of its other remedies.


(vi)    Landlord shall have the right to cure any default on behalf of Tenant
and Tenant shall reimburse Landlord upon demand for any sums paid or costs
incurred by Landlord in curing such default, including attorneys’ fees and other
legal expenses, plus the Administrative Fee. The “Administrative Fee” means 10%
of the costs incurred by Landlord in curing Tenant’s default or performing
Tenant’s obligations hereunder.


(c)Upon the occurrence of an Event of Default, Tenant shall be liable to
Landlord for, and Landlord shall be entitled to recover: (i) all Rent accrued
and unpaid; (ii) all costs and expenses incurred by Landlord in recovering
possession of the Premises, including reasonable legal fees, and removal and
storage of Tenant’s property; (iii) the reasonable costs and expenses of
restoring the Premises to the condition in which the same were to have been
surrendered by Tenant as of the Expiration Date; (iv) the costs of reletting
commissions; (v) all reasonable legal fees and court costs incurred by Landlord
in connection with the Event of Default; and (vi) the unamortized portion (as
reasonably determined by Landlord) of brokerage commissions and consulting fees
incurred by Landlord, and tenant concessions including free rent given by
Landlord, in connection with this Lease.


(d)Any amount payable by Tenant under this Lease that is not paid when due shall
bear interest at the rate of 1% per month until paid by Tenant to Landlord. If
Tenant fails to pay Rent when due on 3 or more occasions during the Term,
Landlord shall have the right to require Tenant to pay all future Rent by ACH
debit of funds, in which case Tenant shall complete Landlord’s then-current
forms authorizing Landlord to automatically debit Tenant’s bank account.




22



--------------------------------------------------------------------------------





(e)Neither any delay or forbearance by Landlord in exercising any right or
remedy hereunder nor Landlord’s undertaking or performing any act that Landlord
is not expressly required to undertake under this Lease shall be construed to be
a waiver of Landlord’s rights or to represent any agreement by Landlord to
thereafter undertake or perform such act. Landlord’s waiver of any breach by
Tenant of any covenant or condition herein contained (which waiver shall be
effective only if so expressed in writing by Landlord) or Landlord’s failure to
exercise any right or remedy in respect of any such breach shall not constitute
a waiver or relinquishment for the future of Landlord’s right to have any such
covenant or condition duly performed or observed by Tenant, or of Landlord’s
rights arising because of any subsequent breach of any such covenant or
condition nor bar any right or remedy of Landlord in respect of such breach or
any subsequent breach.


(f)The rights granted to Landlord in this Section shall be cumulative of every
other right or remedy provided in this Lease or which Landlord may otherwise
have at law or in equity or by statute, and the exercise of one or more rights
or remedies shall not prejudice or impair the concurrent or subsequent exercise
of other rights or remedies or constitute a forfeiture or waiver of Rent or
damages accruing to Landlord by reason of any Event of Default under this Lease.
Landlord shall have all rights and remedies now or hereafter existing at law or
in equity with respect to the enforcement of Tenant’s obligations hereunder and
the recovery of the Premises. No right or remedy herein conferred upon or
reserved to Landlord shall be exclusive of any other right or remedy, but shall
be cumulative and in addition to all other rights and remedies given hereunder
or now or hereafter existing at law or in equity. Landlord shall be entitled to
injunctive relief in case of the violation, or attempted or threatened
violation, of any covenant, agreement, condition or provision of this Lease, or
to a decree compelling performance of any covenant, agreement, condition or
provision of this Lease.


(g)No payment by Tenant or receipt by Landlord of a lesser amount than any
payment of Fixed Rent or Additional Rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated Fixed Rent or Additional Rent
due and payable hereunder, nor shall any endorsement or statement or any check
or any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction. Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Rent or pursue any other right
or remedy provided for in this Lease, at law or in equity, and acceptance of
such partial payment shall be deemed subject to Landlord’s reservation of all
rights.


(h)If there is an Event of Default, Landlord shall use commercially reasonable
efforts to mitigate its damages. However, Landlord shall not be required to give
any special preference or priority to reletting the Premises over other vacant
space in the Building, Landlord shall be deemed to have used commercially
reasonable efforts if it uses the same efforts in marketing the Premises as used
in marketing other vacant space at the Building, and in no event shall Landlord
be responsible or liable for any failure to relet the Premises or any part
thereof, or for any failure to collect any rent due upon a reletting. Landlord’s
rejection of a prospective replacement tenant based on an offer of rentals below
Landlord’s published rates for new leases of comparable space at the Building at
the time in question, or below the rates provided in this Lease or containing
terms less favorable than those contained herein, shall not give rise to a claim
by Tenant that Landlord failed to mitigate its damages.


(i)Tenant further waives the right to any notices to quit as may be specified in
the Landlord and Tenant Act of Pennsylvania, Act of April 6, 1951, as amended,
or any similar or successor provision of law, and agrees that 10 days’ notice
shall be sufficient in any case where a longer period may be statutorily
specified.


(j)In addition to, and not in lieu of any of the foregoing rights granted to
Landlord, provided Landlord provides a second notice of the Event of Default and
such Event of Default is not cured within five (5) business days after such
second notice, then:


(1)    WHEN THIS LEASE OR TENANT’S RIGHT OF POSSESSION SHALL BE TERMINATED BY
COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM OF
THIS LEASE OR ANY RENEWAL OR EXTENSION THEREOF, AND ALSO WHEN AND AS SOON AS THE
TERM HEREBY CREATED OR ANY EXTENSION THEREOF SHALL HAVE EXPIRED, IT SHALL BE
LAWFUL FOR ANY ATTORNEY AS ATTORNEY FOR TENANT TO FILE AN AGREEMENT FOR ENTERING
IN ANY COMPETENT COURT AN ACTION TO CONFESS JUDGMENT IN EJECTMENT AGAINST


23



--------------------------------------------------------------------------------





TENANT AND ALL PERSONS CLAIMING UNDER TENANT, WHEREUPON, IF LANDLORD SO DESIRES,
A WRIT OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH, WITHOUT ANY PRIOR WRIT
OF PROCEEDINGS, WHATSOEVER, AND PROVIDED IF FOR ANY REASON AFTER SUCH ACTION
SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED AND THE POSSESSION OF THE
PREMISES HEREBY DEMISED REMAIN IN OR BE RESTORED TO TENANT, LANDLORD SHALL HAVE
THE RIGHT UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, OR UPON THE TERMINATION OF
THIS LEASE AS HEREINBEFORE SET FORTH, TO BRING ONE OR MORE ACTION OR ACTIONS AS
HEREINBEFORE SET FORTH TO RECOVER POSSESSION OF THE SAID PREMISES.


(2)    In any action to confess judgment in ejectment, Landlord shall first
cause to be filed in such action an affidavit made by it or someone acting for
it setting forth the facts necessary to authorize the entry of judgment, of
which facts such affidavit shall be conclusive evidence, and if a true copy of
this Lease (and of the truth of the copy such affidavit shall be sufficient
evidence) be filed in such action, it shall not be necessary to file the
original as a warrant of attorney, any rule of Court, custom or practice to the
contrary notwithstanding.


TENANT WAIVER. TENANT SPECIFICALLY ACKNOWLEDGES THAT TENANT HAS VOLUNTARILY,
KNOWINGLY, AND INTELLIGENTLY WAIVED CERTAIN DUE PROCESS RIGHTS TO A PREJUDGMENT
HEARING BY AGREEING TO THE TERMS OF THE FOREGOING PARAGRAPHS REGARDING
CONFESSION OF JUDGMENT. TENANT FURTHER SPECIFICALLY AGREES THAT IN THE EVENT OF
DEFAULT, LANDLORD MAY PURSUE MULTIPLE REMEDIES INCLUDING OBTAINING POSSESSION
PURSUANT TO A JUDGMENT BY CONFESSION AND ALSO OBTAINING A MONEY JUDGMENT FOR
PAST DUE AND ACCELERATED AMOUNTS AND EXECUTING UPON SUCH JUDGMENT. IN SUCH EVENT
AND SUBJECT TO THE TERMS SET FORTH HEREIN, LANDLORD SHALL PROVIDE FULL CREDIT TO
TENANT FOR ANY MONTHLY CONSIDERATION WHICH LANDLORD RECEIVES FOR THE LEASED
PREMISES IN MITIGATION OF ANY OBLIGATION OF TENANT TO LANDLORD FOR THAT MONEY.
FURTHERMORE, TENANT SPECIFICALLY WAIVES ANY CLAIM AGAINST LANDLORD AND
LANDLORD’S COUNSEL FOR VIOLATION OF TENANT’S CONSTITUTIONAL RIGHTS IN THE EVENT
THAT JUDGMENT IS CONFESSED PURSUANT TO THIS LEASE.


TENANT:
SPARK THERAPEUTICS, INC.




By:                 
Name:
Title:
Date:


18.SURRENDER; HOLDOVER.


(a)No later than upon the Expiration Date or earlier termination of Tenant’s
right to possession of the Premises (such earlier date, the “Surrender Date”),
Tenant shall vacate and surrender the Premises to Landlord in good order and
condition, vacant, broom clean, and in conformity with the applicable provisions
of this Lease, including without limitation Sections 9 and 11. Tenant shall have
no right to hold over beyond the Surrender Date, and if Tenant does not vacate
as required such failure shall be deemed an Event of Default and Tenant’s
occupancy shall not be construed to effect or constitute anything other than a
tenancy at sufferance. During any period of occupancy beyond the Surrender Date,
the amount of Rent owed by Tenant to Landlord will be the Holdover Percentage of
the Rent that would otherwise be due under this Lease, and except that any
provisions in this Lease that limit the amount or defer the payment of
Additional Rent are null and void. The “Holdover Percentage” equals: (i) 150%
for the first 2 months of holdover; and (ii) 200% for any period of holdover
beyond 2 months. The acceptance of Rent by Landlord or the failure or delay of
Landlord in notifying or evicting Tenant following the Surrender Date shall not
create any tenancy rights in Tenant and any such payments by Tenant may be
applied by Landlord against its costs and expenses, including reasonable
attorneys’ fees, incurred by Landlord as a result of such holdover. The
provisions of this Section shall not constitute a waiver by Landlord of any
right of reentry as set forth in this Lease; nor shall receipt of any Rent


24



--------------------------------------------------------------------------------





or any other act in apparent affirmance of the tenancy operate as a waiver of
Landlord’s right to terminate this Lease for a breach of any of the terms,
covenants, or obligations herein on Tenant’s part to be performed. No option to
extend this Lease shall have been deemed to have occurred by Tenant’s holdover,
and any and all options to extend this Lease or expand the Premises shall be
deemed terminated and of no further effect as of the first date that Tenant
holds over. In addition, if Tenant fails to vacate and surrender the Premises as
herein required for a period that continues longer than 15 days, Tenant shall
indemnify, defend, and hold harmless Landlord from and against any and all
costs, losses, expenses, or liabilities incurred as a result of or related to
such failure, including without limitation, claims made by any succeeding tenant
and real estate brokers’ claims and reasonable attorneys’ fees. Tenant’s
obligation to pay Rent and to perform all other Lease obligations for the period
up to and including the Surrender Date, and the provisions of this Section,
shall survive the Expiration Date. In no way shall the remedies to Landlord set
forth above be construed to constitute liquidated damages for Landlord’s losses
resulting from Tenant’s holdover.


(b)Prior to the Surrender Date, Tenant, at Tenant’s expense, shall remove from
the Premises Tenant’s Property and all telephone, security, and communication
equipment system wiring and cabling, and restore in a good and workmanlike
manner any damage to the Premises and/or the Building caused by such removal or
replace the damaged component of the Premises and/or the Building if such
component cannot be restored as aforesaid as reasonably determined by Landlord.
Notwithstanding the foregoing, Tenant shall not be required to remove a
Specialty Alteration if at the time Tenant requests Landlord’s consent to such
Specialty Alteration, Tenant provides Landlord with written notification that
Tenant desires to not be required to remove such Specialty Alteration and
Landlord consents in writing to Tenant’s non-removal request. A “Specialty
Alteration” means an Alteration that: (i) Landlord required to be removed in
connection with Landlord’s consent to making such Alteration; or (ii) is not
Building standard, including without limitation kitchens (other than a pantry
installed for the use of Tenant’s employees only), executive restrooms, computer
room installations, supplemental HVAC equipment and components, safes, vaults,
libraries or file rooms requiring reinforcement of floors, internal staircases,
slab penetrations, non-Building standard life safety systems, security systems,
specialty door locksets (such as cipher locks) or lighting, and any demising
improvements done by or on behalf of Tenant after the Commencement Date. If
Tenant fails to remove any of Tenant’s Property, wiring, or cabling as required
herein, the same shall be deemed abandoned and Landlord, at Tenant’s expense,
may remove and dispose of same and repair and restore any damage caused thereby,
or, at Landlord’s election, such Tenant’s Property, wiring, and cabling shall
become Landlord’s property. Tenant shall have the right, at Tenant’s option,
prior to the Surrender Date and at Tenant’s expense, to remove any Alteration
(including Specialty Alterations and Leasehold Improvements) from the Premises
without the prior consent of Landlord, provided Tenant shall restore in a good
and workmanlike manner any damage to the Premises and/or the Building caused by
such removal.


19.RULES AND REGULATIONS.


(a)    Tenant covenants that Tenant and its employees, agents, invitees,
subtenants, and licensees shall comply with the rules and regulations set forth
on Exhibit E attached hereto. Landlord shall have the right to rescind and/or
augment any of the rules and regulations and to make such other and further
written rules and regulations, provided such rules apply to all tenants of the
Project, as in the reasonable judgment of Landlord shall from time to time be
needed for the safety, protection, care, and cleanliness of the Project, the
operation thereof, the preservation of good order therein, and the protection
and comfort of its tenants, their agents, employees, and invitees, which when
delivered to Tenant shall be binding upon Tenant in a like manner as if
originally prescribed. In the event of an inconsistency between the rules and
regulations and this Lease, the provisions of this Lease shall control. Landlord
shall use commercially reasonable efforts to enforce the Rules and Regulations
and terms, covenants or conditions in any other lease against all tenants in the
Building, as applicable, provided, however, Landlord shall not be liable to
Tenant for violation of the same by any other tenant, its employees, agents,
visitors or licensees, provided Landlord shall enforce the Rules or Regulations
against all tenants in a nondiscriminatory fashion.


(b)    Notwithstanding the rules and regulations set forth in Exhibit E, where
appliance, break room and kitchen is referred to, those words shall be
understood to include multiple of such items; Tenant shall be permitted to
maintain small refrigerators in the Premises. With respect to Rule #32 and the
last paragraph of Exhibit E, Tenant shall be responsible for the conduct of its
invitees inasmuch that Tenant controls being able to remove such invitees from
the Building, to direct them to leave the Premises, and to demand that they
cease conduct that is in violation of the rules and regulations.


25



--------------------------------------------------------------------------------







20.GOVERNMENTAL REGULATIONS.


(a)Tenant shall not use, generate, manufacture, refine, transport, treat, store,
handle, dispose, bring, or otherwise cause to be brought or permit any of its
agents, employees, subtenants, contractors, or invitees to bring, in, on, or
about any part of the Project, any hazardous waste, solid waste, hazardous
substance, toxic substance, petroleum product or derivative, asbestos,
polychlorinated biphenyl, hazardous material, pollutant, contaminant, or similar
material or substance as defined by the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. Sections 9601 et seq., as the same may
from time to time be amended, and the regulations promulgated pursuant thereto
(CERCLA), or now or hereafter defined or regulated as such by any other Law
(“Hazardous Material”). Notwithstanding the foregoing, Tenant shall be permitted
to bring onto the Premises office cleaning supplies and products normally found
in modern offices or used by Tenant in connection with its Permitted Use,
provided: (i) Tenant only brings a reasonable quantity of such supplies and
products onto the Premises; (ii) Tenant shall at all times comply with all Laws
pertaining to the storage, handling, use, disposal, and application of such
supplies and products, and all Laws pertaining to the communication to employees
and other third parties of any hazards associated with such supplies and
products; (iii) the use and presence of Hazardous Materials is strictly and
properly monitored and maintained according to all Laws. As a material
inducement to Landlord to allow Tenant to use Hazardous Materials in connection
with the Permitted Use, Tenant shall deliver to Landlord (and, if directed by
Landlord, Ground Lessor), at such times as are required by any applicable Law or
other governmental requirement or whenever otherwise requested by Landlord for a
non-arbitrary, bona-fide business purpose, a list identifying each type of
Hazardous Materials to be present on the Premises in any material quantities and
setting forth any and all governmental approvals or permits required in
connection with the presence of such Hazardous Materials on the Premises. Tenant
also shall, when requested by Landlord for a non-arbitrary, bona-fide business
purpose, deliver to Landlord (and, if directed by Landlord, Ground Lessor) true
and correct copies of the following documents relating to the handling, storage,
disposal, and emission of Hazardous Materials concurrently with the receipt from
or submission thereof to a governmental agency: permits, approvals, reports, and
material correspondence; written storage and management plans; and notice of
violations of any Laws. Tenant shall not install any underground or above ground
tanks on the Premises. Tenant shall not cause or permit to exist any release,
spillage, emission, or discharge of any Hazardous Material on or about the
Premises in violation of applicable law (“Release”). In the event of a Release,
Tenant shall immediately notify Landlord both orally and in writing, report such
Release to the relevant government agencies as required by applicable Law, and
promptly remove the Hazardous Material and otherwise investigate and remediate
the Release in accordance with applicable Law and to the reasonable satisfaction
of Landlord. Landlord shall have the right, but not the obligation, to enter
upon the Premises to investigate and/or remediate the Release in lieu of Tenant,
and Tenant shall reimburse Landlord as Additional Rent for the costs of such
remediation and investigation. Tenant shall promptly notify Landlord if Tenant
acquires knowledge of the presence of any Hazardous Material on or about the
Premises, except as Tenant is permitted to bring onto the Premises under this
Lease. Landlord shall have the right to inspect and assess the Premises for the
purpose of determining whether Tenant is handling any Hazardous Material in
violation of this Lease or applicable Law, or to ascertain the presence of any
Release. This subsection shall survive the Expiration Date.


(b)Tenant shall, and shall cause its employees, agents, contractors, licensees,
subtenants, and assignees to, use the Premises in compliance with all applicable
Laws. Tenant shall, at its sole cost and expense, promptly comply with each and
all of such Laws, except in the case of required structural changes not
triggered by Tenant’s particular use or manner of use or change in use of the
Premises, or Tenant’s alterations, additions, or improvements therein. Without
limiting the generality of the foregoing, Tenant shall: (i) obtain, at Tenant’s
expense, before engaging in Tenant’s business or profession within the Premises,
all necessary licenses and permits including, but not limited to, state and
local business licenses, and permits; and (ii) remain in compliance with and
keep in full force and effect at all times all licenses, consents, and permits
necessary for the lawful conduct of Tenant’s business or profession at the
Premises. Tenant shall pay all personal property taxes, income taxes, and other
taxes, assessments, duties, impositions, and similar charges that are or may be
assessed, levied, or imposed upon Tenant or Tenant’s Property. Tenant shall also
comply with all applicable Laws that do not relate to the physical condition of
the Premises and with which only the occupant can comply, such as laws governing
maximum occupancy, workplace smoking, VDT regulations, and illegal business
operations, such as gambling. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial, governmental or
regulatory action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of such Laws shall be conclusive of that fact as between
Landlord and Tenant.


26



--------------------------------------------------------------------------------







(c)Notwithstanding anything to the contrary in this Section, if the requirement
of any public authority obligates either Landlord or Tenant to expend money in
order to bring the Premises and/or any area of the Project into compliance with
Laws as a result of: (i) Tenant’s particular use or alteration of the Premises;
(ii) Tenant’s change in the use of the Premises; (iii) the manner of conduct of
Tenant’s business or operation of its installations, equipment, or other
property therein; (iv) any cause or condition created by or at the instance of
Tenant, other than by Landlord’s performance of any work for or on behalf of
Tenant; or (v) breach of any of Tenant’s obligations hereunder, then Tenant
shall bear all costs of bringing the Premises and/or Project into compliance
with Laws, whether such costs are related to structural or nonstructural
elements of the Premises or Project.


(d)Except to the extent Tenant shall comply as set forth above, during the Term
Landlord shall comply with all applicable Laws regarding the Project (including
the Premises), including without limitation compliance with Title III of the
Americans with Disabilities Act of 1990, 42 U.S.C. §12181 et seq. and its
regulations as to the design and construction of the Common Areas.


(e)Each party hereto hereby acknowledges and agrees that it will not knowingly
violate any applicable Laws regarding bribery, corruption, and/or prohibited
business practices as they concern each such party’s respective activities under
or in connection with this Lease, and each such party will be solely responsible
for and will hold harmless the other party from and against any claims or
liabilities in connection with any of such responsible party’s own violations of
any such Laws.


21.NOTICES. Wherever in this Lease it is required or permitted that notice or
demand be given or served by either party to this Lease to or on the other
party, such notice or demand will be duly given or served if in writing and
either: (i) personally served; (ii) delivered by prepaid nationally recognized
courier service (e.g., Federal Express, UPS, and USPS) with evidence of receipt
required for delivery; (iii) delivered by registered or certified mail, return
receipt requested, postage prepaid; or (iv) emailed with evidence of receipt; in
all such cases addressed to the parties at the addresses set forth below. Each
such notice will be deemed to have been given to or served upon the party to
which addressed on the date the same is delivered or delivery is refused. Each
party has the right to change its address for notices (provided such new address
is in the continental United States) by a writing sent to the other party in
accordance with this Section, and each party will, if requested, within 10 days
confirm to the other its notice address. Notices may be given by either an agent
or attorney acting on behalf of the respective party. Notwithstanding the
foregoing: (a) any notice from Landlord to Tenant regarding ordinary business
operations (e.g., exercise of a right of access to the Premises, notice of
maintenance activities or Landlord access, changes in rules and regulations,
etc.) may be given by written notice left at the Premises or delivered by
regular mail, facsimile, or electronic means (such as email) to any person at
the Premises whom Landlord reasonably believes is authorized to receive such
notice on behalf of Tenant without copies; and (b) invoices, notices of change
in billing or notice address, and statements of estimated or reconciliation of
Operating Expenses and/or utilities, may be sent by regular mail or electronic
means (such as email) to Tenant’s billing contact without copies.




27



--------------------------------------------------------------------------------





Tenant:
Spark Therapeutics, Inc.
Attn: Corporate Facilities
3737 Market Street, 13th Floor
Philadelphia, PA 19104
Phone No.: 215-220-9300
Email for billing contact: AP@sparktx.com


Spark Therapeutics, Inc.
Attn: Corporate Facilities
2929 Walnut Street, Suite 1000
Philadelphia, PA 19104
Phone No. 215-220-9300
Email for billing contact: AP@sparktx.com


With a copy at all times to:


Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103
Attention: Matthew J. Swett, Esq.
Phone No. 215-981-4788
Email: swettm@pepperlaw.com


Landlord:
Brandywine 3025 Market, LP
c/o Brandywine Realty Trust
FMC Tower at Cira Centre South
2929 Walnut Street, Suite 1700
Philadelphia, PA 19104
Attn: Jeff DeVuono, Executive Vice President & Senior Managing Director
Phone No. 610-325-5600
Email: jeff.devuono@bdnreit.com


With a copy to:
Email: Legal.Notices@bdnreit.com







22.BROKERS. Landlord and Tenant each represents and warrants to the other that
such representing party has had no dealings, negotiations, or consultations with
respect to the Premises or this transaction with any broker or finder other than
a Landlord affiliate and Broker. Each party shall indemnify, defend, and hold
harmless the other from and against any and all liability, cost, and expense
(including reasonable attorneys’ fees and court costs), arising out of or from
or related to its misrepresentation or breach of warranty under this Section.
Landlord shall pay Broker a commission in connection with this Lease pursuant to
the terms of a separate written agreement between Landlord and Broker. This
Section shall survive the Expiration Date.
 
23.LANDLORD’S LIABILITY. Landlord’s obligations hereunder shall be binding upon
Landlord only for the period of time that Landlord is in ownership of the
Building, and upon termination of that ownership, and the transfer of any
Security Deposit to such successor-in-interest, Tenant, except as to any
obligations that are then due and owing, shall look solely to Landlord’s
successor-in-interest in ownership of the Building for the satisfaction of each
and every obligation of Landlord hereunder. Upon request and without charge,
Tenant shall attorn to any successor to Landlord’s interest in this Lease and,
at the option of any Mortgagees, to such Mortgagees. Landlord shall have no
personal liability under any of the terms, conditions or covenants of this Lease
and Tenant shall look solely to the equity of Landlord in the Building and/or
the rent, profits and proceeds therefrom for the satisfaction of any claim,
remedy or cause of action of any kind whatsoever arising from the relationship
between the parties or any rights and obligations they may have relating to the
Project, this Lease, or anything related to either, including without limitation
as a result of the breach of any Section of this Lease by Landlord. In addition,
no recourse shall be had for an obligation of Landlord hereunder, or for any
claim based thereon or otherwise in respect thereof or the relationship between
the parties, against any past, present, or future Landlord Indemnitee (other
than Landlord), whether by virtue of any statute or rule of law, or by the
enforcement of any assessment or penalty or otherwise, all such other liability
being expressly waived and released by Tenant with respect to the Landlord
Indemnitees (other than Landlord).


24.RELOCATION. [INTENTIONALLY DELETED]


25.GENERAL PROVISIONS.


(a)Provided no Event of Default is then outstanding, Tenant shall peaceably and
quietly hold and enjoy the Premises for the Term, without hindrance from
Landlord or anyone lawfully or equitably claiming by, through, or under
Landlord, under and subject to the terms and conditions of this Lease and of any
deeds of trust now or hereafter affecting all or any portion of the Premises.




28



--------------------------------------------------------------------------------





(b)Subject to the terms and provisions of Section 10, the respective rights and
obligations provided in this Lease shall bind and inure to the benefit of the
parties hereto, their successors and assigns.


(c)This Lease shall be governed in accordance with the Laws of the State,
without regard to choice of law principles. Landlord and Tenant hereby consent
to the exclusive jurisdiction of the state and federal courts located in the
jurisdiction in which the Project is located.


(d)In connection with any litigation or arbitration arising out of this Lease,
Landlord or Tenant, whichever is the prevailing party as determined by the trier
of fact in such litigation, shall be entitled to recover from the other party
all reasonable costs and expenses incurred by the prevailing party in connection
with such litigation, including reasonable attorneys’ fees. If, in the context
of a bankruptcy case, Landlord is compelled at any time to incur any expense,
including attorneys’ fees, in enforcing or attempting to enforce the terms of
this Lease or to enforce or attempt to enforce any actions required under the
Bankruptcy Code to be taken by the trustee or by Tenant, as
debtor-in-possession, then the reasonable sum so paid by Landlord shall be
awarded to Landlord by the Bankruptcy Court and shall be immediately due and
payable by the trustee or by Tenant’s bankruptcy estate to Landlord in
accordance with the terms of the order of the Bankruptcy Court.


(e)This Lease, which by this reference incorporates all exhibits, riders,
schedules, and other attachments hereto, supersedes all prior discussions,
proposals, negotiations and discussions between the parties and this Lease
contains all of the agreements, conditions, understandings, representations, and
warranties made between the parties hereto with respect to the subject matter
hereof, and may not be modified orally or in any manner other than by an
agreement in writing signed by both parties hereto or their respective
successors-in-interest. Except to the extent expressly set forth otherwise in
this Lease, neither Landlord, nor anyone acting on Landlord’s behalf, has made
any representation, warranty, estimation, or promise of any kind or nature
whatsoever relating to the physical condition of the Building or the land under
the Building or suitability, including without limitation, the fitness of the
Premises for Tenant’s intended use.


(f)TIME IS OF THE ESSENCE UNDER ALL PROVISIONS OF THIS LEASE, INCLUDING ALL
NOTICE PROVISIONS.


(g)Except for the payment of Rent, each party hereto shall be excused for the
period of any delay and shall not be deemed in default with respect to the
performance of any of its obligations when prevented from so doing by a cause
beyond such party’s reasonable control, including, without limitation, strikes
or other labor disputes, orders or regulations of any federal, state, county or
municipal authority, embargoes, non-issuance of a governmental permit, fire or
other casualty (or reasonable delays in the adjustment of insurance claims),
acts of terrorism or war, inability to obtain any materials or services, or acts
of God (each, a “Force Majeure Event”). Except as expressly set forth herein, no
such inability or delay due to a Force Majeure Event shall constitute an actual
or constructive eviction, in whole or in part, or entitle Tenant to any
abatement or diminution of Rent, or relieve the other party from any of its
obligations under this Lease, or impose any liability upon such party or its
agents, by reason of inconvenience or annoyance to the other party, or injury to
or interruption of the other party’s business, or otherwise.


(h)Excepting payments of Fixed Rent, Operating Expenses, and utilities (which
are to be paid as set forth in Sections 4, 5 and 6) and unless a specific time
is otherwise set forth in this Lease for any Tenant payments, all amounts due
from Tenant to Landlord shall be paid by Tenant to Landlord within 30 days after
receipt of an invoice therefor. As Additional Rent and to the extent not
included in Taxes, Tenant shall pay monthly or otherwise when due, whether
collected by Landlord or collected directly by the applicable governmental
agency, any and all sales, use, use and occupancy, transaction privilege, gross
receipts, or other excise tax that may at any time be levied or imposed upon
Tenant, or measured by any amount payable by Tenant under this Lease, whether
such tax exists on the date of this Lease or is adopted hereafter.


(i)Unless Tenant’s financials are publicly available online at no cost to
Landlord, within 10 business days after written request by Landlord (but not
more than once during any 12-month period unless an Event of Default has
occurred under this Lease, or in the event of a sale, financing, or refinancing
by Landlord of all or any portion of the Project), Tenant shall furnish to
Landlord, Landlord’s Mortgagee, prospective Mortgagee or purchaser,


29



--------------------------------------------------------------------------------





reasonably requested financial information as such information is then
available. Tenant shall have no obligation to provide any financial or other
information to Landlord in violation of Law or the regulations of the U.S.
Securities and Exchange Commission. In connection therewith and upon Tenant’s
request, Landlord and Tenant shall execute a mutually acceptable confidentiality
agreement on Landlord’s form therefor.


(j)Tenant represents and warrants to Landlord that: (i) Tenant was duly
organized and is validly existing and in good standing under the Laws of the
jurisdiction set forth for Tenant in the first sentence of this Lease; (ii)
Tenant is legally authorized to do business in the State; (iii) the person(s)
executing this Lease on behalf of Tenant is(are) duly authorized to do so; and
(iv) Tenant has the full corporate or partnership power and authority to enter
into this Lease and has taken all corporate or partnership action, as the case
may be, necessary to carry out the transaction contemplated herein, so that when
executed, this Lease constitutes a valid and binding obligation enforceable in
accordance with its terms. Landlord represents and warrants to Tenant that: (i)
Landlord was duly organized and is validly existing and in good standing under
the Laws of the State; (ii) Landlord is legally authorized to do business in the
State; and (iii) the person(s) executing this Lease on behalf of Landlord
is(are) duly authorized to do so.


(k)Each party hereto represents and warrants to the other that such party is not
a party with whom the other is prohibited from doing business pursuant to the
regulations of the Office of Foreign Assets Control (“OFAC”) of the U.S.
Department of the Treasury, including those parties named on OFAC’s Specially
Designated Nationals and Blocked Persons List. Each party hereto is currently in
compliance with, and shall at all times during the Term remain in compliance
with, the regulations of OFAC and any other governmental requirement relating
thereto. Each party hereto shall defend, indemnify, and hold harmless the other
from and against any and all claims, damages, losses, risks, liabilities, and
expenses (including reasonable attorneys’ fees and costs) incurred by the other
to the extent arising from or related to any breach of the foregoing
certifications. The foregoing indemnity obligations shall survive the Expiration
Date.


(l)Landlord shall have the right, to the extent required to be disclosed by
Landlord or Landlord’s affiliates in connection with filings required by
applicable Laws, including without limitation the Securities and Exchange
Commission (“SEC”), without notice to Tenant to include in such securities
filings general information relating to this Lease, including, without
limitation, Tenant’s name, the Building, and the square footage of the Premises.
Except as set forth in the preceding sentence, neither Tenant nor Landlord shall
issue, or permit any broker, representative, or agent representing either party
in connection with this Lease to issue, any press release or other public
disclosure regarding the specific terms of this Lease (or any amendments or
modifications hereof), without the prior written approval of the other party.
The parties acknowledge that the transaction described in this Lease and the
terms thereof (but not the existence thereof) are of a confidential nature and
shall not be disclosed except to such party’s employees, attorneys, accountants,
consultants, advisors, affiliates, and actual and prospective purchasers,
lenders, investors, subtenants and assignees (collectively, “Permitted
Parties”), and except as, in the good faith judgment of Landlord or Tenant, may
be required to enable Landlord or Tenant to comply with its obligations under
Law or under laws and regulations of the SEC or to the extent necessary in
connection with a dispute with respect to this Lease. Neither party may make any
public disclosure of the specific terms of this Lease, except as required by
Law, including without limitation SEC laws and regulations, or as otherwise
provided in this paragraph. In connection with the negotiation of this Lease and
the preparation for the consummation of the transactions contemplated hereby,
each party acknowledges that it will have had access to confidential information
relating to the other party. Each party shall treat such information and shall
cause its Permitted Parties to treat such confidential information as
confidential, and shall preserve the confidentiality thereof, and not duplicate
or use such information, except by Permitted Parties.


(m)Neither Tenant, nor anyone acting through, under, or on behalf of Tenant,
shall have the right to record this Lease, nor any memorandum, notice,
affidavit, or other writing with respect thereto.


(n)Provided there is no Event of Default at the time of Tenant’s request and at
the time of the execution of such agreement, Landlord agrees to execute, from
time to time after receipt of Tenant’s written request therefor, an agreement
subordinating Landlord’s lien in Tenant’s personal property, furniture,
fixtures, equipment, leasehold improvements and other assets, on Landlord’s
customary form, with such modifications that are reasonably acceptable to
Landlord, Tenant and Tenant’s lender(s).




30



--------------------------------------------------------------------------------





(o)All requests made to Landlord to perform repairs or furnish services,
supplies, utilities, or freight elevator usage (if applicable), shall be made
online to the extent available (currently such requests shall be made via
http://etenants.com/, as the same may be modified by Landlord from time to time)
otherwise via email or written communication to Landlord’s property manager for
the Building. Whenever Tenant requests Landlord to take any action not required
of Landlord under this Lease or give any consent required or permitted to be
given by Landlord under this Lease (for example, a request for a Transfer
consent, a consent to an Alteration, or a subordination of Landlord’s lien, but
other than a request for services, supplies, or utilities which is governed by
Section 7(b)), Tenant shall pay to Landlord for Landlord’s administrative and/or
professional costs in connection with each such action or consent Landlord’s
reasonable costs incurred by Landlord in reviewing and taking the proposed
action or consent, including reasonable attorneys’, engineers’ and/or
architects’ fees (as applicable), plus the Administrative Fee, but no more than
$1,500 with respect to a Transfer request. The foregoing amount shall be paid by
Tenant to Landlord within 30 days after Landlord’s delivery to Tenant of an
invoice for such amount. Tenant shall pay such amount without regard to whether
Landlord takes the requested action or gives the requested consent.
 
(p)Tenant acknowledges and agrees that Landlord shall not be considered a
“business associate” for any purpose under the Health Insurance Portability and
Accountability Act of 1996 and all related implementing regulations and
guidance.


(q)Tenant shall cause any work performed on behalf of Tenant to be performed by
contractors who work in harmony, and shall not interfere, with any labor
employed by Landlord or Landlord’s contractors. If at any time any of the
contractors performing work on behalf of Tenant does not work in harmony or
interferes with any labor employed by Landlord, other tenants, or their
respective mechanics or contractors, then the permission granted by Landlord to
Tenant to do or cause any work to be done in or about the Premises may be
withdrawn by Landlord with 48 hours’ written notice to Tenant.


(r)This Lease may be executed in any number of counterparts, each of which when
taken together shall be deemed to be one and the same instrument. This Lease
shall not be binding nor shall either party have any obligations or liabilities
or any rights with respect hereto, or with respect to the Premises, unless and
until both parties have executed and delivered this Lease. The parties
acknowledge and agree that notwithstanding any law or presumption to the
contrary, the exchange of copies of this Lease and signature pages by electronic
transmission shall constitute effective execution and delivery of this Lease for
all purposes, and signatures of the parties hereto transmitted and/or produced
electronically shall be deemed to be their original signature for all purposes.


(s)Landlord and persons authorized by Landlord may enter the Premises at all
reasonable times upon reasonable advance notice or, in the case of an emergency,
at any time with such notice as is reasonable under the circumstances. Landlord
shall not be liable for inconvenience to or disturbance of Tenant by reason of
any such entry; provided, however, in the case of repairs or work, such shall be
done, so far as practicable, so as to not unreasonably interfere with Tenant’s
use of the Premises. Notwithstanding, the foregoing, except in an emergency,
Landlord shall not enter any “clean space” or laboratory space within the
Premises without Tenant’s prior consent.


(t)If more than one person executes this Lease as Tenant, each of them is
jointly and severally liable for the keeping, observing, and performing of all
of the terms, covenants, conditions, provisions, and agreements of this Lease to
be kept, observed, and performed by Tenant.


(u)TO THE EXTENT PERMITTED BY APPLICABLE LAW, LANDLORD AND TENANT HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM BROUGHT BY EITHER
AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR TENANT’S USE OR OCCUPANCY OF
THE BUILDING, ANY CLAIM OR INJURY OR DAMAGE, OR ANY EMERGENCY OR OTHER STATUTORY
REMEDY WITH RESPECT THERETO.


26.EXPANSION OPTION.




31



--------------------------------------------------------------------------------





(a)Provided no Event of Default then exists, this Lease is in full force and
effect, Tenant is Spark Therapeutics, Inc. or a Permitted Transferee, and Tenant
and/or a Permitted Transferee is then occupying at least 90% of the Premises,
Tenant shall have the one-time right (“Expansion Option”) to lease all of the
Expansion Space on the terms set forth herein by delivering Tenant’s written
expansion election notice (“Expansion Notice”) to Landlord no later than
September 1, 2018, with time being of the essence. The “Expansion Space” means
all of the fourth floor of the Building. If Tenant timely exercises the
Expansion Option and there is no Event of Default, then the Expansion Space
shall be leased under all of the same terms and conditions as set forth in this
Lease except that the Term for Expansion Space shall commence on December 1,
2019 (the “Expansion Space Commencement Date”), including at the same Fixed Rent
per rentable square foot and for the same Term as for the then-current Premises,
with a pro rata Improvement Allowance, restroom renovation allowance and
Abatement Period, the “Premises” shall include the Expansion Space and, except
as otherwise set forth in this Section, all computations made under this Lease
based upon or affected by the rentable area of the Premises shall be recomputed
to include the Expansion Space; provided, however, the Expansion Space
Commencement Date shall be pushed back on a day-for-day basis for: (i) each day
(if any) that Substantial Completion of the initial improvements in the
Expansion Space is delayed due to a Force Majeure Event or Landlord Delay (as
defined in Exhibit C); and (ii) each day Landlord fails to deliver the Expansion
Space to Tenant for the construction of Tenant’s initial improvements beyond May
1, 2019. Upon Tenant’s delivery of the Expansion Notice, Tenant may not
thereafter revoke its exercise of the Expansion Option. Effective on Landlord’s
delivery of possession of the Expansion Space to Tenant, for purposes of all
insurance and indemnity provisions in this Lease, the term “Premises” shall
include the Expansion Space.


(b)Upon Tenant’s timely and proper exercise of the Expansion Option pursuant to
the terms above and satisfaction of the above conditions: (i) the “Premises”
shall include the Expansion Space effective on Expansion Space Commencement
Date; and (ii) upon Landlord’s request, within 30 days after the Expansion
Notice Tenant shall execute an appropriate amendment to this Lease, in form and
content reasonably satisfactory to both Landlord and Tenant, memorializing the
expansion of the Premises (provided Tenant’s failure to execute such amendment
shall not negate the effectiveness of Tenant’s exercise of the Expansion
Option).


27.RIGHT OF FIRST OFFER.


(a)Provided no Event of Default then exists, this Lease is in full force and
effect, Tenant or a Permitted Transferee, and Tenant and/or a Permitted
Transferee is then occupying at least 90% of the Premises, then from and after
September 1, 2018 Landlord shall notify Tenant in writing (“Landlord’s ROFO
Notice”) when any rentable space located on the fourth floor of the Building
(exclusive of any Expansion Space leased under the Expansion Option) or any
other non-retail space on the garden level of the Building becomes available for
lease (as defined below) from Landlord or Landlord reasonably anticipates that
such space will become available for lease from Landlord during the Initial Term
(“ROFO Space”). Landlord’s ROFO Notice shall include the anticipated
availability date and basic fair market economic terms for the lease of the ROFO
Space (as reasonably determined by Landlord and, subject to the terms and
provisions of this Section, Tenant shall have the right (“ROFO”) to lease all
(but not less than all) of the ROFO Space by delivering Tenant’s written notice
of such election to Landlord (“Tenant’s ROFO Notice”) within 10 days after
Tenant’s receipt of Landlord’s ROFO Notice. Upon Tenant’s delivery of Tenant’s
ROFO Notice, Tenant may not thereafter revoke Tenant’s exercise of the ROFO.
Space is “available to lease” if and when: (i) the lease for any current tenant
of all or a portion of the space expires or is otherwise terminated, provided
space shall not be deemed to be or become available if the space is assigned or
subleased by the current tenant of the space, or relet by the current tenant or
subtenant of the space by renewal, extension, or new lease; and (ii) to the
extent that all or a portion of the ROFO Space is available for lease from
Landlord as of the date of this Lease, Landlord has entered into a lease with a
third-party tenant for such currently available ROFO Space after the date of
this Lease and the term of that lease has expired (including, without
limitation, the expiration of any lease term extension period(s), regardless of
whether the extension right or agreement is contained in such lease or is agreed
to at any time by Landlord and the tenant under such lease or otherwise) or been
terminated. Notwithstanding the foregoing, during the period from September 1,
2018 through February 28, 2019, space is “available to lease” if and when
Landlord identifies a potential new tenant for such space.


(b)Notwithstanding anything to the contrary in this Lease, the ROFO shall be
subject to the following: (i) Tenant shall not have the right to lease the ROFO
Space under this article if upon the commencement


32



--------------------------------------------------------------------------------





date of the leasing of the ROFO Space there would not then be at least
thirty-six (36) months remaining in the Term (provided if less than thirty–six
(36) months remain in the Term, Landlord shall deliver Landlord’s ROFO Notice to
Tenant and Tenant shall be permitted to exercise an available Extension Option
so that at least 36 months remain in the Term); (ii) if Tenant notifies Landlord
that Tenant elects not to lease the ROFO Space or if Tenant fails to timely
deliver Tenant’s ROFO Notice to Landlord with respect thereto, then Landlord
shall have the right to enter into a lease for the ROFO Space under one or more
leases containing such terms as Landlord deems acceptable in Landlord’s sole
discretion (including, without limitation, any right of first offer or other
expansion rights that Landlord might grant such tenant(s) for such ROFO Space)
and the ROFO shall be void and have no further force or effect with respect to
such space (but Tenant shall retain Tenant’s ROFO for such portions of the ROFO
Space not previously offered to Tenant in Landlord’s ROFO Notice); provided,
however, if Landlord does not lease the ROFO Space within 12 months after
offering it to Tenant, Tenant’s ROFO shall be revived and reinstated with
respect to such ROFO Space; and (iii) the ROFO shall be subject, subordinate,
and in all respects inferior to the rights of any existing third-party tenant
leasing space at the Building as of the date of this Lease (including, without
limitation, any lease term extension period(s) contained in such tenant’s lease,
regardless of whether the extension right or agreement is contained in such
lease or is agreed to at any time by Landlord and the tenant under such lease).
If an Event of Default exists at any time after Landlord receives Tenant’s ROFO
Notice but before the first day that Tenant commences to lease the ROFO Space,
Landlord, at Landlord’s option, shall have the right to nullify Tenant’s
exercise of the ROFO with respect to the ROFO Space.


(c)Tenant shall take the ROFO Space in “AS IS” condition, subject to Landlord’s
obligations in Section 2(a) above, and Landlord shall have no obligation to make
any improvements or alterations to the ROFO Space. Landlord shall determine the
exact location of any demising walls (if any) for the ROFO Space. Tenant shall
not be entitled to any tenant improvement allowances, free rent periods, or
other special concessions granted to Tenant with respect to the original
Premises, except as otherwise set forth in Landlord’s ROFO Notice. Fixed Rent
for the ROFO Space shall be at the amount of Fixed Rent set forth in Landlord’s
ROFO Notice.


(d)Except as set forth in this Section to the contrary, Tenant shall lease ROFO
Space under an amendment to this Lease. Upon Landlord’s request, Tenant shall
execute an appropriate amendment, in form and content reasonably satisfactory to
both Landlord and Tenant, memorializing the expansion of the Premises as set
forth in this Section (provided Tenant’s failure to execute such lease or
amendment shall not negate the effectiveness of Tenant’s exercise of the ROFO).


(e)If Tenant exercises its right to lease the ROFO Space pursuant to the ROFO:
(i) Tenant’s lease of the ROFO Space shall commence upon the later of: (A) the
date of availability specified in Landlord’s ROFO Notice; or (B) the date
Landlord tenders possession of the ROFO Space in vacant condition; (ii) the ROFO
with respect to such leased ROFO Space shall thereafter be null and void; and
(iii) the term of Tenant’s lease of the ROFO Space shall be coterminous with the
Term of the existing Premises. Landlord shall promptly commence and diligently
pursue obtaining possession of the ROFO Space so that Landlord can tender the
ROFO Space to Tenant; provided, however, Landlord shall have no liability to
Tenant if Landlord does not tender or does not timely tender the ROFO Space to
Tenant.


28.EXTENSION OPTION.


(a)Provided no Event of Default then exists, this Lease is in full force and
effect, and Tenant is the originally named Tenant or a Permitted Transferee, and
Tenant and/or a Permitted Transferee is then occupying at least 1 full floor of
the Building, Tenant shall have the right to extend the Term with respect to the
Extension Premises (“Extension Option”) for up to 3 consecutive terms of 60
months each beyond the end of the Initial Term (each, an “Extension Term”) by
delivering Tenant’s written extension election notice to Landlord no later than
the Extension Deadline, with time being of the essence. The “Extension Premises”
means, at Tenant’s election as set forth in its extension election notice,
either all of the Premises or all of the Premises excluding all or some portion
of the Expansion Premises and ROFO Space so long as the Extension Premises
consist of entire contiguous floors of the Building. The “Extension Deadline”
means: (i) if Tenant and/or a Permitted Transferee is then occupying 3 or more
full floors of the Building, the date that is 30 months prior to the expiration
of the then-current Term; or (ii) if Tenant and/or a Permitted Transferee is
then occupying less than 3 full floors of the Building, the date that is 24
months prior to the expiration of the then-current Term. The terms and
conditions of this Lease during each Extension Term shall remain unchanged


33



--------------------------------------------------------------------------------





except Tenant shall only be entitled to the 3 Extension Terms provided above,
the annual Fixed Rent for the Extension Term shall be the Extension Rent (as
defined below), the Expiration Date shall be the last day of the Extension Term
(or such earlier date of termination of this Lease pursuant to the terms
hereof), and, except to the extent reflected in the Extension Rent, Landlord
shall have no obligation to perform any tenant improvements to the Premises or
provide any tenant improvement allowance to Tenant. Upon Tenant’s timely
delivery of its written extension election notice, Tenant may not thereafter
revoke its exercise of the Extension Option. Notwithstanding anything to the
contrary in this Lease, Tenant shall have no right to extend the Term other than
or beyond the applicable Extension Terms described in this paragraph.


(b)“Extension Rent” means, with respect to the first 12 months of an Extension
Term, the greater of: (i) the fair market extension term base rent for space
comparable to the Extension Premises in comparable buildings in the market in
which the Project is located (“Fair Market Rent”); or (ii) 102.5% of the Fixed
Rent in effect for the Extension Premises for the calendar month immediately
prior to the start of such Extension Term. In determining the Fair Market Rent,
Landlord, Tenant and any broker shall take into account all relevant factors
including, without limitation, prevailing market allowances and concessions for
renewing tenants, space measurement methods and loss factors, the lease term,
the size of the space, the location of the building(s), parking charges, the
amenities offered at the building(s), the age of the building(s), and whether
Project Expenses and other pass-through expenses are on a triple net, base year,
expense stop or other basis. In lieu of directly providing any prevailing market
allowances and/or concessions, Landlord may elect to reduce the Extension Rent
by the economic equivalent thereof to reflect the fact that such allowances and
concessions were not provided directly to Tenant. During the Extension Term,
Tenant shall not be entitled to any tenant improvement allowances, free rent
periods or other economic concessions (if any) that Tenant was entitled to
during the Initial Term, except to the extent such items are indirectly
incorporated into the Fair Market Rent as set forth in this Section. When the
Extension Rent is being determined for the first year of the Extension Term, the
Extension Rent for the second and all subsequent years of the Extension Term
shall also be determined in accordance with the same procedures as are set forth
herein and based upon either: (I) if the first year of the Extension Term is
determined to be the Fair Market Rent, then the then-prevailing annual rent
escalation factor in the applicable leasing market; or (II) if the first year of
the Extension Term is determined to be 102.5% of the Fixed Rent in effect for
the calendar month immediately prior to the start of such Extension Term, then
the Fixed Rent in effect for each 12-month period of the Extension Term shall
equal 102.5% of the Fixed Rent in effect for the prior 12-month period.


(c)If Tenant timely exercises an Extension Option and Landlord and Tenant do not
agree upon the Fair Market Rent in writing by the date that is the later of 20
days after Landlord’s receipt of Tenant’s extension notice or 3 months prior to
the Extension Deadline, then within 15 days after either party notifies the
other in writing that such notifying party desires to determine the Fair Market
Rent in accordance with the procedures set forth in this Section, Landlord and
Tenant shall each deliver to the other party a written statement of such
delivering party’s determination of the Fair Market Rent, together with such
supporting documentation as the delivering party desires to deliver. Within 10
days after such 15-day period, Landlord and Tenant shall appoint a real estate
broker having a minimum of 10 years’ experience in the market in which the
Project is located who shall select either Landlord’s determination or Tenant’s
determination, whichever the broker finds more accurately reflects the Fair
Market Rent. The broker shall be instructed to notify Landlord and Tenant of
such selection within 10 days after such broker’s appointment. The broker shall
have no power or authority to select any Fair Market Rent other than the Fair
Market Rent submitted by Landlord or Tenant nor shall the broker have any power
or authority to modify any of the provisions of this Lease, and the decision of
the broker shall be final and binding upon Landlord and Tenant. If Landlord and
Tenant do not timely agree in writing upon the appointment of the broker,
Landlord shall submit to Tenant the names of 3 qualified brokers (i) with a
minimum of 10 years’ experience in the market in which the Project is located
and (ii) who have not been employed or retained by either Landlord or Tenant or
any affiliate of either for a period of at least 10 years prior to appointment
pursuant hereto, and Tenant shall have 10 days after receiving such names to
notify Landlord of which of the 3 brokers Tenant selects to determine the Fair
Market Rent. If Tenant fails to timely notify Landlord of Tenant’s selection,
Landlord shall have the right to unilaterally appoint the broker. The fee and
expenses of the broker shall be shared equally by Landlord and Tenant.


(d)Upon Tenant’s timely and proper exercise of an Extension Option pursuant to
the terms above and satisfaction of the above conditions: (i) the “Term” shall
include the Extension Term, subject only to the determination of Extension Rent;
(ii) the “Premises” during the Extension Term means the Extension Premises; and


34



--------------------------------------------------------------------------------





(iii) upon Landlord’s request, Tenant shall execute prior to the expiration of
the then-expiring Term, an appropriate amendment to this Lease, in form and
content reasonably satisfactory to both Landlord and Tenant, memorializing the
extension of the Term for the ensuing Extension Term (provided Tenant’s failure
to execute such amendment shall not negate the effectiveness of Tenant’s
exercise of the Extension Option).


29.TERMINATION OPTION. Provided: (i) no Event of Default then exists; (ii) this
Lease is in full force and effect; and (iii) Tenant is the originally named
Tenant or a Permitted Transferee, Tenant has the right to terminate this Lease
with respect to one or more contiguous floors of the Premises effective at 11:59
p.m. on the Termination Date, in accordance with and subject to each of the
following terms and conditions (“Termination Option”). The “Termination Date”
means the last day of the 127th full calendar month after the Commencement Date.
If Tenant desires to exercise the Termination Option, Tenant must give to
Landlord irrevocable written notice of Tenant’s exercise of the Termination
Option (“Termination Notice”), together with the Termination Payment (as defined
below), which notice shall specify which floor(s) are being terminated (provided
if Tenant does not specify, then the Termination Option shall be for all of the
Premises). The Termination Notice and the Termination Payment must be received
by Landlord no later than the Termination Deadline, failing which the
Termination Option is deemed waived (provided Landlord reserves the right to
waive in writing the requirement that Tenant fully and/or timely pay the
Termination Payment). The “Termination Deadline” means: (i) if Tenant and/or a
Permitted Transferee is then occupying 3 or more full floors of the Building,
the date that is 30 months prior to the Termination Date; or (ii) if Tenant
and/or a Permitted Transferee is then occupying less than 3 full floors of the
Building, the date that is 24 months prior to the Termination Date. The
“Termination Payment” means the sum of the unamortized (amortized on a
straight-line basis with interest at 8%) amount as of the Termination Date of
the following in connection with this Lease and any amendment to this Lease with
respect to the portion of the Premises being terminated: (i) brokerage
commissions and attorneys’ fees paid by Landlord; (ii) rent concessions; and
(iii) total cost incurred by Landlord for improvements to the Premises,
including without limitation the Leasehold Improvements and any Building
Improvements (as defined in Section 30) and Total Façade Costs (as defined in
Section 30), plus any and all allowances to Tenant, including without limitation
the Improvement Allowance and the Additional Allowance used by Tenant. Promptly
following the Commencement Date, and within 30 days after Landlord’s receipt of
Tenant’s written request therefor, the parties shall execute and deliver a
statement confirming the amount of the Termination Payment. Tenant’s payment of
the Termination Payment is a condition precedent to the termination of this
Lease on the Termination Date, and such obligation survives the Expiration Date.
Tenant acknowledges and agrees that the Termination Payment is not a penalty and
is fair and reasonable compensation to Landlord for the loss of expected rentals
from Tenant. The Termination Payment is payable only by wire transfer or
cashier’s check. Time is of the essence with respect to the dates and deadlines
set forth herein. Notwithstanding the foregoing, if at any time during the
period on or after the date of the Termination Notice, up to and including the
Termination Date, Tenant is in default of this Lease, beyond all applicable
notice, cure and grace periods, then Landlord may elect, but is not obligated,
by written notice to Tenant to cancel and declare null and void Tenant’s
exercise of the Termination Option, in which case this Lease shall continue in
full force and effect for the full Term unaffected by Tenant’s exercise of the
Termination Option. As of the date Tenant delivers the Termination Notice, any
and all unexercised rights or options of Tenant to extend the Term or expand the
Premises (whether expansion options, rights of first refusal, rights of first
offer, or otherwise), and any and all outstanding tenant improvement allowance
not properly claimed by Tenant in accordance with this Lease immediately
terminate and are automatically, without further action required by any party,
null and void and of no force or effect. If Tenant timely and properly exercises
the Termination Option in accordance with this paragraph and Landlord has not
negated the effectiveness of Tenant’s exercise of the Termination Option
pursuant to the foregoing, this Lease and the Term for the terminated Premises
shall come to an end on the Termination Date with the same force and effect as
if the Term were fixed to expire on such date, the Expiration Date shall be the
Termination Date, and the terms and provisions of Section 18 shall apply with
respect to the terminated premises. If the terminated Premises are less than all
of the Premises, then this Lease shall remain in full force and effect with
respect to the balance of the Premises, and all provisions in this Lease based
on the square footage of the Premises, including without limitation Rent and
Tenant’s Share, shall be adjusted accordingly effective on the day immediately
following the Termination Date.


30.BUILDING IMPROVEMENTS.




35



--------------------------------------------------------------------------------





(a)Landlord covenants to spend or have spent, or cause its affiliates to spend
or have spent, on or before June 30, 2020, no less than $25,000,000.00 in the
aggregate on improvements to the Building and/or Drexel Square as it exists on
the date of this Lease (collectively, “Building Improvements”).


(b)If this Lease is amended to expand the Premises to include at least 3 full
floors of the Building above street level, and provided the originally named
Tenant or a Permitted Transferee is paying Rent on at least 3 full floors of the
Building above street level, there is no Event of Default which remains uncured,
this Lease is in full force and effect, and the Building Improvements that have
been completed include improvements to the east façade of the Building, then
Tenant shall have the right to request that Landlord review north and south
façade improvements proposed by Tenant. If such façade improvements are approved
by Landlord, which approval Landlord may give or deny in its sole and absolute
discretion (“Approved Façade Improvements”), Landlord shall provide Tenant with
a written estimate of the total design and construction costs therefor. Within
30 days after Tenant’s receipt of such estimate, Tenant shall notify Landlord in
writing as to whether Tenant approves or disapproves of the estimate, which
approval shall not be unreasonably withheld, conditioned, or delayed, provided
if no response is received within such 30-day period, then Tenant shall be
deemed to have disapproved the estimate and Landlord shall have no further
obligation with respect to the Approved Façade Improvement. However, if Tenant
approves the estimate within such 30-day period, Landlord shall cause the
Approved Façade Improvements to be completed in a commercially reasonable
manner, provided the actual total design and construction costs of the Approved
Façade Improvements (“Total Façade Costs”) shall be borne by Tenant and paid as
follows: (i) Landlord shall advise Tenant in writing of the Total Façade Costs,
and the date that is 30 days after the later of Tenant’s receipt of such writing
and Landlord’s commencement of such Approved Façade Improvements is the “Payback
Period Start Date”; (ii) Landlord shall amortize the Total Façade Costs on a
straight-line basis with interest at 8% over the number of months in the Term
from and after the Payback Period Start Date, and the resulting monthly
amortized amount is referred to herein as the “Monthly Façade Increase”; (iii)
commencing on the Payback Period Start Date, Tenant shall pay the Monthly Façade
Increase as Additional Rent on the first day of each month of the Term; and (iv)
Landlord may prepare and deliver to Tenant an amendment to this Lease reflecting
the foregoing. Tenant shall promptly execute and return to Landlord the
amendment for Landlord’s counter-signature, together with a check for the
initial Monthly Façade Increase. If Tenant fails to execute or object to the
amendment within 10 days after receipt, the amendment shall be deemed accepted
by Tenant. Notwithstanding the foregoing, Tenant shall have the option, by
providing written notice of such when Tenant approves the estimate, to elect to
directly pay Landlord the Total Façade Costs within 30 days following Landlord’s
invoice therefor, together with copies of reasonable supporting documentation
evidencing such costs.


31.    ZONING. In the event that Tenant desires to pursue zoning relief in
connection with its use of the Premises, Landlord shall, at no cost to Landlord,
support and assist Tenant with such pursuit, including, but not limited to,
signing and submitting applications. The foregoing shall not be deemed to modify
the Permitted Use.


[SIGNATURES ON FOLLOWING PAGE]


36



--------------------------------------------------------------------------------


    


TENANT CONFESSION CERTIFICATION: Tenant acknowledges and agrees that any failure
of Tenant to execute Section 17 of this Lease shall be an absolute bar from
Tenant (or Tenant’s successors or assigns) claiming, alleging or petitioning,
including, but not limited to, in any petition to open said confession, that
such Section is invalid and not binding upon Tenant (or Tenant’s successors or
assigns).


IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal as of
the day and year first-above stated.


BRANDYWINE 3025 MARKET, LP, a Delaware limited partnership


By: Brandywine 3025 Market Holdings, LLC, its general partner


By: National Safe Harbor Exchanges, its sole
        member




By: _________________________
Name: _______________________
Title: ________________________
Date: ________________________




TENANT:
SPARK THERAPEUTICS, INC., a Delaware corporation




By: _________________________
Name: _______________________
Title: ________________________
Date: ________________________

Exhibits:
Exhibit A:    Location Plan of Premises
Exhibit B:     Form of COLT
Exhibit C:    Leasehold Improvements
Exhibit D:    Janitorial Specifications
Exhibit E:     Rules and Regulations
    




[Signature Page]

--------------------------------------------------------------------------------


    


EXHIBIT A
LOCATION PLAN OF PREMISES (NOT TO SCALE)
exhibitsparktherapeut_image2.jpg [exhibitsparktherapeut_image2.jpg]




A-1



--------------------------------------------------------------------------------





exhibitsparktherapeut_image3.jpg [exhibitsparktherapeut_image3.jpg]


A-2



--------------------------------------------------------------------------------





exhibitsparktherapeut_image4.jpg [exhibitsparktherapeut_image4.jpg]


A-3



--------------------------------------------------------------------------------






EXHIBIT B
FORM OF COLT
exhibitbformofcolt.jpg [exhibitbformofcolt.jpg]








B-1

--------------------------------------------------------------------------------






EXHIBIT C
LEASEHOLD IMPROVEMENTS


This Exhibit C-Leasehold Improvements (this “Exhibit”) is a part of the Lease to
which this Exhibit is attached. Capitalized terms not defined in this Exhibit
shall have the meanings set forth for such terms in the Lease. Notwithstanding
anything to the contrary herein, it is contemplated that the Leasehold
Improvements will be completed in two phases, the first with respect to the
Lower Level Space and Suite 200, and the second with respect to Suite 300.


1.Definitions.
1.1    “Architect” means the licensed architect engaged by Tenant, subject to
Landlord’s reasonable approval, to prepare the Architectural Plans.
1.2    “Architectural Plans” means 100% fully coordinated and complete,
Permittable and accurate architectural working drawings and specifications for
the Leasehold Improvements prepared by the Architect including all architectural
dimensioned plans showing wall layouts, wall and door locations, power and
telephone locations and reflected ceiling plans and further including
elevations, details, specifications and schedules according to accepted AIA
standards.
1.3    “Building Standard” means the quality and quantity of materials,
finishes, ways and means, and workmanship specified from time to time by
Landlord as being standard for leasehold improvements at the Building or for
other areas at the Building, as applicable.
1.4    “Central Systems” means any Building system or component within the
Building core servicing the tenants of the Building or Building operations
generally (such as base building plumbing, electrical, heating, ventilation and
air conditioning, fire protection and fire alert systems, elevators, structural
systems, building maintenance systems or anything located within the core of the
Building or central to the operation of the Building).
1.5    “Construction Costs” means all costs in the permitting, demolition,
construction, acquisition, and installation of the Leasehold Improvements,
including, without limitation, contractor fees, overhead and profit, and the
cost of all labor and materials supplied by Contractor, suppliers, independent
contractors, and subcontractors arising in connection with the Leasehold
Improvements.
1.6     “Contractor” means the general contractor selected by Tenant in
accordance with the terms of this Exhibit to construct and install the Leasehold
Improvements, subject to Section 3.1.
1.7    “Improvement Allowance” means, collectively, the Leasehold Improvement
Allowance and the Restroom Improvement Allowance.
1.8    “Improvement Costs” means the sum of: (i) the Planning Costs; and (ii)
the Construction Costs.
1.9    “Landlord’s Designer” means the architect, space planner, or engineer, if
any, engaged by Landlord to review the Plans for the Leasehold Improvements as
contemplated by Section 2 below.
1.10    “Leasehold Improvement Allowance” means: (i) with respect to the Lower
Level Space and Suite 200, an amount equal to the product of $65.00 multiplied
by the rentable square footage of the Lower Level Space plus Suite 200, which
product equals $3,868,410.00; and (ii) with respect to Suite 300, an amount
equal to the product of $58.74 multiplied by the rentable square footage of
Suite 300, which product equals $2,828,624.70.
1.11    “Leasehold Improvements” means the improvements, alterations, and other
physical additions to be made or provided to; constructed, delivered or
installed at, or otherwise acquired for, all of the Premises in accordance with
the Plans, or otherwise approved in writing by Landlord or paid for in whole or
in part from the Improvement Allowance. Any provision of this Exhibit to the
contrary notwithstanding, the Leasehold Improvements shall not include Tenant’s
Equipment.


C-1
Tenant work letter

--------------------------------------------------------------------------------





1.12    “MEP Engineer” means the engineer engaged by Tenant, subject to
Landlord’s reasonable approval, to prepare the MEP Plans.
1.13    “MEP Plans” means 100% fully coordinated and complete, Permittable and
accurate mechanical, electrical and plumbing plans, schedules and specifications
for the Leasehold Improvements prepared by the MEP Engineer in accordance and in
compliance with the requirements of applicable building, plumbing, and
electrical codes and the requirements of any authority having jurisdiction over
or with respect to such plans, schedules and specifications, which are complete,
accurate, consistent, and fully coordinated with and implement and carry out the
Architectural Plans.
1.14    “Permittable” means that the applicable plan meets the requirements
necessary to obtain a building permit from the county in which the Building is
located.
1.15    “Planning Costs” means all costs related to the design of the Leasehold
Improvements including, without limitation, the professional fees of the
Architect and other professionals preparing and/or reviewing the Plans.
1.16    “Plans” means the Architectural Plans together with the MEP Plans,
copies of all permit applications required for the Leasehold Improvements, all
related documents, and if applicable, the Structural Plans.
1.17    “Restroom Improvement Allowance” means an amount equal to the product of
$5.00 multiplied by the rentable square footage of the Premises, which product
with respect to Suite 200 equals $263,275.00, and with respect to Suite 300
equals $240,775.00 (there is no Restroom Improvement Allowance with respect to
the Lower Level Suites).
1.18    “Structural Engineer” means the engineer engaged by Tenant, subject to
Landlord’s reasonable approval, to prepare the Structural Plans.
1.19    “Structural Plans” means 100% fully coordinated and complete,
Permittable, and accurate structural plans, schedules and specifications, if
any, for the Leasehold Improvements prepared by the Structural Engineer in
accordance and in compliance with the requirements of any authority having
jurisdiction over or with respect to such plans, schedules and specifications,
which are complete, accurate, consistent, and fully coordinated with and
implement and carry out the Architectural Plans.
1.20    “Substantial Completion” means the later of the date on which the
Leasehold Improvements have been completed except for punch list items as
determined by Landlord’s architect or space planner, and Tenant has obtained a
certificate permitting the lawful occupancy of the Premises issued by the
appropriate governmental authority.
1.21    “Tenant’s Equipment” means any telephone, telephone switching, data, and
security cabling and systems, cabling, furniture, computers, servers, Tenant’s
trade fixtures, and other personal property installed (or to be installed) by or
on behalf of Tenant in the Premises.
2.Plans.
2.1Access. Following the full execution and delivery of this Lease, Tenant and
its authorized agents, employees and Contractor shall have the right, at
Tenant’s own risk, expense, and responsibility, to enter the Premises for the
purpose of designing and constructing the Leasehold Improvements, provided that
Tenant acknowledges that all provisions of the Lease shall then be in full force
and effect (except the obligation to pay Fixed Rent, Project Expenses, Taxes,
and Project Utility Costs (except for electricity used by Tenant at the
Premises)). Tenant and its authorized agents, employees, and contractors shall
have the right to enter the Building core areas on every floor, including
existing pipe and duct chases connecting and continuing from the Premises to the
basement and to the penthouse and roof. Access to spaces adjacent to, or within
space occupied by other tenants, shall be scheduled with the affected tenants at
least 24 hours in advance.




C-2
Tenant work letter

--------------------------------------------------------------------------------





2.2Process. Tenant shall prepare and deliver to Landlord proposed Plans for
Landlord’s review, stamped for permit filing, together with any underlying
detailed information Landlord may require in order to evaluate the Plans no
later than: (i) with respect to the Leasehold Improvements in the Lower Level
Space and Suite 200, the later of 45 business days after full execution and
delivery of the Lease and prior to commencement of the Leasehold Improvements in
the Lower Level Space and Suite 200; and (ii) with respect to the Leasehold
Improvements in Suite 300, the later of 45 business days after the Suite 300
Delivery Date and prior to commencement of the Leasehold Improvements in Suite
300. The design of the Leasehold Improvements must be consistent with sound
architectural and construction practices in first-class office buildings
comparable in size and market to the Building and must utilize only Building
Standard items or such items as are approved by Landlord, such approval not to
be unreasonably withheld. Within 10 business days after Landlord’s receipt of
the Plans, Landlord shall notify Tenant in writing as to whether Landlord
approves or disapproves such Plans, which approval shall not be unreasonably
withheld, and may contain conditions. If Landlord disapproves of the Plans, or
approves the Plans subject to modifications, Landlord shall state in its written
notice to Tenant the reasons therefor, and Tenant, upon receipt of such written
notice, shall revise and resubmit the Plans to Landlord for review and
Landlord’s reasonable approval, which approval shall not be unreasonably
withheld, and which response shall be given within 10 business days after
Landlord’s receipt of such revised Plans. All design, construction, and
installation in connection with the Leasehold Improvements shall conform to the
requirements of applicable building, plumbing, and electrical codes and the
requirements of any authority having jurisdiction over, or with respect to, such
Leasehold Improvements. All reasonable third-party costs incurred by Landlord,
including the professional fees of Landlord’s Designer, in reviewing the Plans
shall be paid by Tenant to Landlord within 30 days after receipt by Tenant of a
statement of such costs. Landlord’s approval of the Plans is not a
representation that: (a) such Plans are in compliance with all applicable Laws;
or (b) the Plans or design is sufficient for the intended purposes. Tenant shall
be responsible for all elements of the design of the Plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval thereof
or of Tenant’s plans therefor shall in no event relieve Tenant of the
responsibility for such design.
2.3Permit Application. Tenant shall deliver any and all Plans and all revisions
thereto to Landlord and obtain Landlord’s approval of same prior to submitting
any of such Plans for permits. Tenant shall promptly apply for and pay the cost
of obtaining all permits and certificates for the Leasehold Improvements upon
receiving Landlord’s approval of the Plans. Tenant agrees to pay for any charges
levied by inspecting agencies as such charges are levied in connection with the
Leasehold Improvements.
2.4Plan Changes. If there are any material changes in the Leasehold Improvements
or the Plans from the work or improvements shown in the Plans as approved by
Landlord, each such change must receive the prior written approval of Landlord,
and, in the event of any such approved change in the Plans, Tenant shall, upon
completion of the Leasehold Improvements, furnish Landlord with an accurate “as
built” plan of the Leasehold Improvements as constructed (hard copy and
CAD/REVIT files), which plans shall be incorporated into this Exhibit by this
reference for all intents and purposes.
2.5Tenant’s and Landlord’s Representative. “Tenant’s Representative” means Jim
White, whose email address is jim.white@sparktx.com. “Landlord’s Representative”
means John Hill, whose email address is john.hill@bdnreit.com. Each party shall
have the right to designate a substitute individual as Tenant’s Representative
or Landlord’s Representative, as applicable, from time to time by written notice
to the other. All correspondence and information to be delivered to Tenant with
respect to this Exhibit shall be delivered to Tenant’s Representative, and all
correspondence and information to be delivered to Landlord with respect to this
Exhibit shall be delivered to Landlord’s Representative. Notwithstanding
anything to the contrary in the Lease, communications between Landlord’s
Representative and Tenant’s Representative in connection with this Exhibit may
be given via electronic means such as email without copies.
3.Performance of Leasehold Improvements.
3.1Selection of Contractor. Tenant shall inform Landlord of the general
contractors from whom Tenant desires to solicit bids for the Leasehold
Improvements. Each general contractor from whom Tenant desires to solicit a bid
and the terms of the selected contractor’s contract (the “Construction
Contract”) shall be subject to Landlord’s


C-3
Tenant work letter

--------------------------------------------------------------------------------





reasonable approval. Landlord shall have the right to specify one general
contractor who, at Tenant’s option, shall either be the Contractor or one of the
general contractors to whom Tenant bids the Leasehold Improvements. The
Contractor shall contract for such work directly with Tenant, but shall perform
such work in coordination with Landlord’s operation of the Building. Tenant
shall provide Landlord with a list of all subcontractors the Contractor will use
in connection with the performance of the Leasehold Improvements as such
subcontractors are selected to assist in the performance of the Leasehold
Improvements. Tenant’s contractors and subcontractors shall work in harmony and
shall not interfere with labor employed by Landlord, or its contractors or
subcontractors or by any other tenant or their contractors.
3.2Construction in Accordance with Plans; Schedule. Tenant shall cause the
Leasehold Improvements to be performed by the Contractor substantially in
accordance with the approved Plans (including without limitation any Landlord
conditions on such approval), Laws, and Landlord’s rules and regulations for
construction, and sustainable guidelines and procedures. Tenant shall diligently
pursue completion of the Leasehold Improvements, which shall expressly include
improving all of the Premises. Within 30 days after execution of the
Construction Contract, Tenant shall provide Landlord with a completed
Sustainability Cost Detail Form, the form of which will be provided by Landlord.
Prior to commencement of the Leasehold Improvements, Tenant shall provide
Landlord with a schedule of the estimated dates and amounts for Tenant’s
requests for disbursement from the Improvement Allowance pursuant to Section 4.6
below (the “Draw Schedule”). If during completion of the Leasehold Improvements
there are any material changes to the dates or amounts on the Draw Schedule,
Tenant shall promptly notify Landlord with the specifics of the changes. Within
30 days after receipt of request therefor from time to time, Tenant shall
provide Landlord with an accounting of all costs incurred by or on behalf of
Tenant in connection with the Leasehold Improvements, and/or a certificate of
the percentage of completion from the Architect.
3.3Tenant’s Equipment. Tenant shall be solely responsible for the ordering and
time of ordering of Tenant’s Equipment.
3.4Building Standards. Except to the extent that the Plans expressly provide for
the construction or installation of improvements, items, materials, fixtures,
finishes, quantities, specifications, etc. that are non-Building Standard,
Tenant will cause the Leasehold Improvements to be constructed or installed to
Building Standards or better.
3.5Fire-Life Safety; Central Systems.
a.Any Leasehold Improvements relating to the Building fire and life safety
systems shall be performed by Landlord’s fire and life safety subcontractor, at
Tenant’s expense, or by Tenant’s fire and life safety subcontractor with
Landlord’s prior written approval.
b.Neither Tenant nor any of its agents or contractors shall alter, modify, or in
any manner disturb any of the Central Systems without Landlord’s prior written
approval.
4.Costs.
4.1    Improvement Allowance.
a.Landlord shall provide the Improvement Allowance to Tenant in accordance with
the terms of this Exhibit.
b.Except as may be expressly provided to the contrary in this Exhibit, the
Improvement Allowance shall be applied solely towards payment of the Improvement
Costs (specifically excluding costs for Tenant’s Equipment, cabling, moving,
utilities, and movable furniture, fixtures, or equipment that has no permanent
connection to the structure of the Building), provided the Restroom Improvement
Allowance shall be applied solely towards payment of Improvement Costs that are
incurred with respect to the renovation of the restrooms to specifications
comparable to that of FMC Tower restrooms and so that they are also in
compliance with all applicable Laws.
c.If, as of the 18-month anniversary of the Commencement Date (or the 18-month
anniversary of the Suite 300 Rent Commencement Date with respect to the
Improvement Allowance allocated to the Suite 300


C-4
Tenant work letter

--------------------------------------------------------------------------------





Leasehold Improvements), any portion of the Improvement Allowance remains
undisbursed, the Improvement Allowance shall be deemed reduced by such
undisbursed amount, and Landlord shall retain such undisbursed portion of the
Improvement Allowance which shall be deemed waived by Tenant and shall not be
paid to Tenant, credited against Rent, or applied to Tenant’s moving costs or
prior lease obligations.
4.2    Additional Allowance Option. Provided there is no Event of Default,
Tenant shall have the option (“Additional Allowance Option”) of being provided
an additional allowance by Landlord in the amount equal to the product of $35.00
multiplied by the rentable square footage of the Premises ($2,082,990.00 for the
Lower Level Space and Suite 200, and $1,685,425.00 for Suite 300) (“Additional
Allowance”), to be applied against the Improvement Costs. In connection with
Tenant exercising the Additional Allowance Option, the amount of the Additional
Allowance shall increase the amount of Fixed Rent payable by Tenant as follows:
the total amount of the Additional Allowance shall be amortized over the Initial
Term of the Lease on a straight-line basis at the interest rate of 8% and Fixed
Rent shall be increased by the resulting product of such calculation. In the
event that Tenant elects to exercise the Additional Allowance Option, Tenant
shall provide written notice to Landlord within 120 days after the execution of
this Lease with respect to the Lower Level Space and Suite 200, or within 120
days following the Suite 300 Commencement Date, as applicable. If Tenant fails
to so notify Landlord within the time period provided herein, then Tenant shall
have no further Additional Allowance Option and such Additional Allowance shall
be null and void. If Tenant timely elects to exercise the Additional Allowance
Option, then Tenant and Landlord shall enter into an amendment to the Lease
memorializing the amount of the Additional Allowance that Tenant elects to
utilize pursuant to this paragraph and the corresponding increase in the amount
of Fixed Rent consistent with the terms and conditions set forth in this
Section.
4.3    Tenant’s Payment Responsibility. Tenant shall be responsible for the full
and timely payment of all Improvement Costs.
4.4    Excess Costs. To the extent that the Improvement Costs exceed the
Improvement Allowance, Tenant shall be solely responsible for payment of such
excess amount.
4.5    Rent. If Tenant fails to make any payment to Landlord when due under this
Exhibit, such failure shall be deemed a failure to make a Rent payment under the
Lease. Landlord shall have no obligation to make a disbursement from the
Improvement Allowance if, at the time such disbursement is to be made, there
exists an Event of Default or a condition which with notice and/or the passage
of time would constitute an Event of Default.
4.6    Disbursement of Improvement Allowance.    
a.Subject to the terms of this Exhibit, Landlord shall disburse the Improvement
Allowance to Tenant for payment or reimbursement to Tenant, as the case may be,
of the Improvement Costs for work in place (but not for costs arising from an
Event of Default or from any facts or circumstances that could become an Event
of Default, such as legal fees or bonding costs arising in connection with a
mechanic’s lien placed on the Premises or Tenant’s interest therein), and in no
event will Landlord be required to disburse all or any portion of the
Improvement Allowance prior to the Delivery Date. Landlord shall have the right
to make Improvement Allowance disbursements to any party for whom Tenant has
requested a disbursement or, following the occurrence of an Event of Default,
directly to the Contractor.
b.Landlord shall be entitled to withhold from any requested disbursement for
payment under the Construction Contract a retainage equal to the greater of the
retainage set forth in the Construction Contract or 10% of amount due under the
Construction Contract (the “Retainage”).
c.Any provision of this Exhibit to the contrary notwithstanding, Tenant agrees
that Landlord shall not be obligated to make a disbursement from the Improvement
Allowance unless the following conditions have been satisfied or waived in
writing by Landlord:
(i)    Intentionally Deleted.


C-5
Tenant work letter

--------------------------------------------------------------------------------





(ii)    With respect to amounts payable under the Construction Contract or any
other contract under which a mechanic’s or materialmen’s lien could arise (as
reasonably determined by Landlord), Landlord shall have received from Tenant a
request for payment, which request includes: (A) a copy of a certificate signed
by the Architect certifying the then-percentage completion of the Leasehold
Improvements, and approving payment of an amount at least equal to the amount
set forth in Tenant’s request for payment; (B) a submission by the Architect of
AIA forms G-702 and G-703, or substantially similar forms (Landlord and Tenant
agree that the retainage set forth in such forms is one and the same as the
Retainage set forth above and that there will not be a separate or an additional
retainage under such forms); (C) as applicable, proof of payment; and (D)
partial releases of liens from the Contractor and any other relevant contractor
or subcontractor for work for which Tenant requests a disbursement
(collectively, the “Lien Waivers”).
(iii)    Provided Landlord has received a disbursement request from Tenant,
together with the other items, certifications, Lien Waivers, etc. required under
this Exhibit in connection with such disbursement, Landlord shall make such
disbursement within thirty (30) days following such disbursement request.
Landlord shall not be required to make more than one (1) disbursement from the
Improvement Allowance during any thirty (30)-day period.
(iv)    Landlord shall have had the opportunity to inspect and approve the
Leasehold Improvements performed for which disbursement has been requested, such
approval not to be unreasonably withheld.
(v)    Landlord shall have no obligation to make a disbursement from the
Improvement Allowance to the extent that there exists any unbonded lien against
the Building or the Premises or Tenant’s interest therein (including the cost to
bond over the lien to the reasonable satisfaction of Landlord, plus Landlord’s
reasonable attorneys’ fees) by reason of work done, or claimed to have been
done, or materials supplied, or claimed to have been supplied, to or for Tenant
for the Premises, or if the conditions to advances of the Improvement Allowance
are not satisfied. Landlord shall notify Tenant in writing of the reasons that
Landlord disputes disbursing any portion of the Improvement Allowance. Landlord
shall withhold only such amounts as Landlord disputes in good faith and only
such amounts as Landlord deems reasonably necessary to protect Landlord’s
interests. Landlord shall have no obligation to disburse any portion of the
Improvement Allowance for the payment of any bond premiums required of Tenant
under this Exhibit in connection with any liens filed or sought in connection
with the Leasehold Improvements.
(vi)    The Retainage shall be disbursed to Tenant 30 days after Substantial
Completion of the Leasehold Improvements; provided, however, in no event shall
the Retainage be disbursed to Tenant until such time as Tenant has complied with
the requirements set forth in Section 3.2 and Section 5.3 hereof and the cost to
correct punch list items would be less than $5,000.
(vii)    With respect to Planning Costs incurred by Tenant, Landlord shall
disburse to Tenant the amount requested by Tenant (not to exceed the Improvement
Allowance, and subject to any limitations on soft cost disbursements set forth
elsewhere in this Exhibit) within 30 days after Landlord receives a disbursement
request from Tenant, which request shall include a reasonably detailed invoice
from the professional for whom the disbursement is sought and a certification
from Tenant that such professional has satisfactorily performed his/her or its
services for which the disbursement is sought.
(viii)    There shall exist no Event of Default.
4.7    Inspection of Leasehold Improvements. Landlord reserves the right to
inspect and to be present during the performance of the Leasehold Improvements
solely for the purpose of protecting Landlord’s interest in the Building, but
Landlord will have no obligation to so inspect or be present and, if Landlord
elects to so inspect, or to be present during the performance of all or any
portion of the Leasehold Improvements, neither such inspection nor such presence
shall give rise to any liability by Landlord to Tenant or to any other person or
entity.
5.Landlord’s Warranty Work and Rules for Work.


C-6
Tenant work letter

--------------------------------------------------------------------------------





5.1Landlord’s Warranty Work Complete. Tenant accepts the Premises in “AS IS”
condition. Except with respect to Landlord’s Warranty Work, Landlord shall have
no obligation under the Lease, this Exhibit, or otherwise to make any
improvements (including, without limitation, to perform any demolition, which
shall be Tenant’s responsibility) to the Premises or to deliver, provide or
install any materials in, to, or at the Premises.
5.2Conditions to Disbursement of Retainage. Prior to Landlord’s disbursement of
any portion of the Retainage, Tenant, at Tenant’s expense, shall:
a.furnish evidence reasonably satisfactory to Landlord that the Leasehold
Improvements have been paid for in full (other than any Leasehold Improvements
to be paid for with the Retainage), that any and all liens therefor that have
been or might be filed have been discharged of record (by payment, bond, order
of a court of competent jurisdiction, or otherwise) or waived, and that no
security interests relating to the Leasehold Improvements are outstanding and
provide final Lien Waivers;
b.furnish to Landlord a copy of the Certificate of Occupancy and all other
certifications and approvals with respect to the Leasehold Improvements that may
be required from any governmental authority and/or any board or fire
underwriters or similar body for the use and/or occupancy of the Premises;
c.furnish to Landlord proof of the insurance required by the Lease;
d.furnish an affidavit from the Architect certifying that the Leasehold
Improvements have been completed substantially in accordance with the Plans; and
e.provide Landlord with the opportunity to inspect the Premises so that Landlord
can be reasonably satisfied that Substantial Completion occurred in accordance
with the Plans.
5.3Additional Deliveries. Within 90 days after Substantial Completion, Tenant,
at Tenant’s expense, shall furnish Landlord with:
a.    1 set of reproducible “as built” blueprints of the Premises, together with
CAD/REVIT files;
b.    an HVAC air balancing report reasonably satisfactory to Landlord;
c.    copies of all guaranties and/or warranties; and
d.    copies of all O&M information, manuals, etc.
5.4Interference with Others. Tenant will make reasonable efforts not to
materially obstruct or materially interfere with the rights of, or otherwise
materially disturb or injure, other tenants of the Building during the
performance of the Leasehold Improvements.
5.5Rules and Regulations for Construction. Tenant shall cause the Contractor and
each of the Contractor’s subcontractors to adhere to the rules and procedures
set forth in Exhibit C-1 attached hereto. Landlord shall apply and enforce such
rules and procedures against all contractors and tenants of the Project in a
uniform and non-discriminatory manner.
5.5Insurance. Tenant shall cause the Contractor, at no cost to Landlord, to
maintain and keep in full force and effect, the insurance required under Exhibit
C-2, with such companies, and in such form and amounts as Landlord may
reasonably require. Tenant shall, at no cost to Landlord, maintain and keep in
full force and effect, the insurance required of Tenant under the Lease and this
Exhibit. Prior to commencement of construction of the Leasehold Improvements,
Landlord shall be provided with copies of insurance certificates indicating
coverages as required by Exhibit C-2, are in full force and effect, and a copy
of the executed Construction Contract.


C-7
Tenant work letter

--------------------------------------------------------------------------------





5.6Landlord Delay Defined. A “Landlord Delay” is any delay in Substantial
Completion to the extent caused by any of the following, provided written notice
of such potential Landlord Delay is first given to Landlord’s Representative and
the cause of such potential delay is not remedied within 48 hours:
a.Landlord’s failure to comply with the terms of the Lease, without limitation
Landlord’s failure to comply with any of the deadlines specified in this
Exhibit.
b.Delay caused by major or extensive revisions to the Plans requested by
Landlord arising from circumstances other than circumstances beyond the control
of Landlord or unforeseen at the time of Landlord’s approval of the Plans.
c.The nonperformance or the delay in performance of any work or activity
including the Landlord’s Warranty Work if required to be performed by Landlord
or any of its employees, agents, or separate contractors except by reason of
Force Majeure Events.
d.Landlord’s interference with Tenant’s access to the Premises, including the
unavailability of freight elevator service to all floors of the Premises due to
the elevators being out of service (and not due to their being used for other
purposes, provided access to the elevators is provided in accordance with
Section 8(e) of the Lease) and other areas of the Building needed by Tenant in
order to perform the Leasehold Improvements.






C-8
Tenant work letter

--------------------------------------------------------------------------------






EXHIBIT C-1
CONTRACTOR REQUIREMENTS
A.General
1.
No work shall be permitted until the property management office is furnished
with copies of all required permits.

2.
All demolition, removal or other types of work, which may inconvenience other
tenants or disturb building operations, must be scheduled and performed before
or after normal working hours. The property management office shall be notified
at least 24 hours prior to commencement of such work.

3.    All fire alarm testing must be performed after normal working hours.
B.Prior to commencement of Leasehold Improvements
1.
Tenant shall deliver to Landlord, for Landlord’s approval, which will not be
unreasonably withheld, a list of all the contractors and subcontractors who will
be performing the work. Landlord hereby approves Structuretone as an approved
contractor.

2.
The Contractor must obtain a performance and payment bond for the project.
Bonding companies shall be licensed in the jurisdiction in which the Building is
located. The bond premium shall be included in all bids. Bond form and agent
shall be submitted for Landlord review prior to construction start.

3.
Tenant shall deliver to Landlord 2 complete sets of permit plans and
specifications properly stamped by a registered architect or professional
engineer and shall deliver to Landlord any and all subsequent revisions to such
plans and specifications.

4.
It is Tenant’s responsibility to obtain approval of plans and required permits
from jurisdictional agencies. Tenant must submit copies of all approved plans
and permits to the property management office and post the original permit on
the Premises prior to commencement of any work. All work performed by a
contractor or subcontractor shall be subject to Landlord’s inspection.

C.Requirements and Procedures
1.
At such time as other tenants shall occupy the Building, core drilling or
cutting shall be permitted only between the hours of 7:00 p.m. and 7:00 a.m.
Monday through Friday and 4:00 p.m. on Saturday through 7:00 a.m. on Monday. All
core drilling/cutting must be approved by the Base Building structural engineer.
X-rays of areas may be required at Landlord’s engineer’s discretion. The
property management office must be notified at least 24 hours prior to
commencement of such work.

2.
Prior to the initiation of any construction activity in the Building, Tenant
shall make arrangements for use of the loading dock and elevators with the
property management office. Upon initiation of construction activity in the
Building, Tenant shall make arrangements for use of the loading dock and
elevators with the property management office 48 hours in advance.
Notwithstanding the foregoing, Tenant shall not have a priority over future
tenants and/or their contractors in the use of the elevators and loading dock.
No material or equipment shall be carried under or on top of the elevators. If
the building manager deems an elevator operator is required, such operator shall
be provided by the general contractor at the general contractor’s expense.

3.
Tie-in of either fire alarm or sprinkler/fire suppression systems shall not
occur until all other work related to such systems has been completed.



C-1-1
Tenant work letter

--------------------------------------------------------------------------------





4.
If a shutdown of risers and mains for electric, HVAC, sprinkler, fire
protection, and plumbing work is required, work shall be scheduled with 24-hour
advance notice. Drain downs or fill-ups of the sprinkler system or any other
work to the fire protection system which may set off an alarm, must be
accomplished between the hours of 7:00 p.m. and 7:00 a.m. Monday through Friday
and 4:00 p.m. on Saturday through 7:00 a.m. on Monday.

5.
The general contractor must:

a.
Properly supervise construction on the Premises at all times.

b.
Police the job at all times, continually keeping the Premises and Project
orderly. All Tenant materials are to be reasonably neatly stacked.

c.
Maintain cleanliness and protection of all areas, including elevator and
lobbies.

d.
Distribute I.D. badges, provided by Landlord, to all construction workers. Any
construction worker without a valid badge will be escorted from the building.
I.D. badges will be changed at the discretion of the property management office.

e.
If other tenants occupy the building, provide the property management office
with a list of those who are expected on the job after hours or during a
weekend. Tenant shall use its best efforts to submit such list by noon on the
day in which after hours work is scheduled.

f.
Arrange for telephone service if necessary. The property management and security
telephones will not be available for use by contractors.

g.
Block off supply and return grills, diffusers and ducts to keep dust from
entering into the Building air system.

h.
Avoid and prevent the disturbance of other tenants.

i.
Tenant’s contractors and subcontractors may only park in parking areas at the
Project specifically designated by Landlord.

6.
If Tenant’s general contractor is negligent in any of its responsibilities,
Landlord shall give Tenant notice of such negligence and a reasonable
opportunity to cure such negligence (except in the case of emergencies or
potential harm to persons or damage to property), at Tenant’s sole expense. If
Tenant fails to cure timely such negligence, Landlord may elect to correct the
same and Tenant shall be charged for the corrective work.

7.
All equipment and material installation must be equal to or exceed the standards
of workmanship and quality established for the Building.

8.
Upon completion of the work, Tenant shall submit to the property management
office properly executed forms or other documents indicating approval by all
relevant agencies of the local government having jurisdiction over the Building
whose approval is required for Tenant’s use and occupancy of the Premises.

9.
Tenant shall submit to the property management office a final “as-built” and/or
record set of drawings, together with CAD/REVIT files, showing all items of work
in full detail.

10.
Contractors who require security for the Premises during construction shall
provide same at their sole expense. Landlord will not be liable for any stolen
items from Tenant’s work area. It is suggested



C-1-2
Tenant work letter

--------------------------------------------------------------------------------





that the contractor and subcontractors use only tools and equipment bearing an
identification mark denoting the contractor and subcontractor’s name.
11.
All contractors/subcontractors/employees will enter and exit through the loading
dock area, and use the freight elevator. Building passenger elevators may not be
used.

12.
Prior to the commencement of construction, Landlord and Tenant will inspect the
Building, and Tenant will prepare and deliver to Landlord a memorandum setting
forth any pre-construction damages to the Building. Any damage caused by the
contractor to existing work of others shall be repaired or replaced at the sole
cost and expense of the contractor to Landlord’s satisfaction.

13.
The contractor shall be responsible for the protection of finished surfaces of
public areas (floors, walls, ceiling, etc.).

14.
Contractors will be permitted to use restroom facilities only on the floors on
which construction services are being provided. Any damages to these facilities
will be repaired by the contractor at its sole cost and expense. Landlord will
provide no janitorial services to such restrooms.

15.
Tenant shall pay all utility costs after the delivery of the Premises to Tenant,
and during any construction period. If required by Landlord at any time during
the completion of the Leasehold Improvements, Landlord may install, at
Landlord’s sole cost and expense, electric submeters on each floor of the
Premises. All electric power to Tenant’s contractor and subcontractors’ tools
shall be powered through such submeters. Tenant shall pay Landlord for use of
such electric power within 10 days after written demand. If Tenant requests that
Landlord provide central heating or air conditioning, Tenant shall be charged
the then-prevailing hourly rate for such central heating or air conditioning
service.

16.
The contractor must arrange to have freight or stock received by its own forces.
Contractors and subcontractors are required to submit to the property management
office a written request for dock space for offloading materials and/or
equipment required to construct Tenant’s space. All requests are to include the
name of the supplier/hauler, time of expected arrival and departure from
Landlord’s dock facility, name of contractors and subcontractors designated to
accept delivery, and the location that the materials/equipment will be
transported by the contractor/subcontractor. Disregard for this requirement will
result in those vehicles being moved at the vehicle owner’s expense. Under no
circumstances will a vehicle be parked and left in the loading dock. The
contractor must provide for storage and removal of all trash at the contractor’s
expense. The contractor is not allowed to use the building trash dumpster under
any circumstances. Any building materials left in loading dock, service
corridor, stairwell, garage, on the site, etc. will be removed from the Project
at the contractor’s expense. Upon delivery of materials to the loading dock,
tools, supplies, equipment, etc., the transport vehicle must be removed from the
loading dock prior to the materials being carried to the worksite.

17.
The location of construction dumpsters, porta potties, and other items necessary
to facilitate orderly execution of construction with minimal disruption to other
tenants and the site shall be selected by the mutual agreement of Tenant and
Landlord.







C-1-3
Tenant work letter

--------------------------------------------------------------------------------






EXHIBIT C-2
INSURANCE REQUIREMENTS
The Contractor shall, throughout the duration of any contract or any work
authorized under purchase order, at its expense, carry and from time to time
renew worker’s compensation insurance, and commercial general liability
insurance in the amount of $5,000,000, single limit covering both bodily injury
and property damage, including any indemnity and hold harmless clause Landlord
may reasonably require, in such amounts Landlord may approve. An insurance
certificate in the customary form, naming Landlord and Landlord’s property
manager as additional insureds and evidencing that premiums therefor have been
paid, shall be delivered to Landlord simultaneously with the execution of any
contract and prior to performing any work authorized under a purchase order and
within 5 days prior to expiration of such insurance a like certificate shall be
delivered to Landlord evidencing the renewal of such together with evidence
satisfactory to Landlord of payment of the premium.




C-2-1
    
Tenant work letter

--------------------------------------------------------------------------------






EXHIBIT D
JANITORIAL SPECIFICATIONS




exhibitsparktherapeut_image6.jpg [exhibitsparktherapeut_image6.jpg]


D-1



--------------------------------------------------------------------------------






EXHIBIT E
RULES AND REGULATIONS
exhibitsparktherapeut_image7.jpg [exhibitsparktherapeut_image7.jpg]




E-1



--------------------------------------------------------------------------------





exhibitsparktherapeut_image8.jpg [exhibitsparktherapeut_image8.jpg]


E-2



--------------------------------------------------------------------------------





exhibitsparktherapeut_image9.jpg [exhibitsparktherapeut_image9.jpg]


E-3



--------------------------------------------------------------------------------





exhibitsparktherapeu_image10.jpg [exhibitsparktherapeu_image10.jpg]


E-4

